UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2016 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . This page intentionally left blank. Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on June 30 – Inthousands of Reais Assets Current assets Cash and due from banks (Note 4) Interbank investments (Notes 3d and 5) Securities purchased under agreements to resell 131,485,783 171,328,788 Interbank investments 6,935,913 4,423,388 Allowance for losses (11,310) (19,142) Securities and derivative financial instruments (Notes 3e, 3f and 6) Own portfolio 37,076,247 31,078,844 Subject to unrestricted repurchase agreements 11,528,071 14,104,427 Derivative financial instruments (Notes 3f and 6d II) 21,907,004 6,195,652 Given in guarantee to the Brazilian Central Bank 64,738 20,096 Given in guarantee 8,196,374 4,520,980 Subject to unrestricted repurchase agreements 3,234,633 - Interbank accounts Unsettled payments and receipts 1,044,852 1,074,734 Reserve requirement (Note 7): - Reserve requirement - Brazilian Central Bank 48,164,352 48,913,046 - SFH 5,046 8,828 Correspondent banks 63,775 87,086 Interdepartmental accounts Internal transfer of funds 102,653 167,646 Loans (Notes 3g and 8) Loans: - Public sector 235,771 2,936,020 - Private sector 144,068,217 156,489,283 Loans transferred under an assignment with recourse 751,501 132,808 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (19,617,125) (15,252,843) Leasing (Notes 3g and 8) (19,679) (77,181) Lease and Sublease Operations receivable: - Private sector 1,182,374 1,622,983 Unearned income from leasing (1,092,329) (1,562,597) Allowance for leasing losses (Notes 3g, 8f, 8g and 8h) (109,724) (137,567) Other receivables Receivables on sureties and guarantees honored (Note 8a-3) 140,621 59,143 Foreign exchange portfolio (Note 9a) 33,575,617 16,245,509 Receivables 9,876,773 6,563,772 Securities trading 1,630,042 822,730 Specific receivables 7,807 5,623 Sundry (Note 9b) 39,782,857 39,970,500 Allowance for other loan losses (Notes 3g, 8f, 8g and 8h) (1,183,499) (855,843) Other assets (Note 10) Other assets 2,367,321 1,775,744 Provision for losses (939,109) (708,946) Prepaid expenses (Notes 3i and 10b) 941,605 1,003,510 Long-term receivables Interbank investments (Notes 3d and 5) Interbank investments 295,645 526,925 Securities and derivative financial instruments (Notes 3e, 3f and 6) Own portfolio 81,471,617 62,740,963 Subject to unrestricted repurchase agreements 22,303,905 27,230,099 Derivative financial instruments (Notes 3f and 6d II) 79,199 826,204 Privatization rights 50,565 55,667 Given in guarantee 3,615,291 2,555,115 Subject to unrestricted repurchase agreements 1,487,050 322,597 Bradesco 3 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on June 30 – Inthousands of Reais Assets Interbank accounts Reserve requirement (Note 7): - SFH 715,319 626,090 Loans (Notes 3g and 8) Loans: - Public sector 3,000,000 3,002,840 - Private sector 151,105,631 152,910,506 Loans transferred under an assignment with recourse 7,312,944 7,073,084 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (9,030,590) (6,933,169) Leasing (Notes 3g and 8) Leasing receivables: - Private sector 1,128,429 1,824,488 Unearned income from leasing (1,127,930) (1,822,840) Allowance for leasing losses (Notes 3g, 8f, 8g and 8h) (60,754) (85,661) Other receivables Securities trading 659,808 419,437 Sundry (Note 9b) 52,536,266 38,134,236 Allowance for other loan losses (Notes 3g, 8f, 8g and 8h) (16,423) (24,078) Other assets (Note 10) Prepaid expenses (Notes 3i and 10b) 1,009,969 714,062 Permanent assets Investments (Notes 3j and 11) Equity in the earnings (losses) of unconsolidated companies: - In Brazil 32,029,577 32,709,517 - Overseas 289,950 262,682 Other investments 177,745 195,545 Allowance for losses (124,836) (143,614) Premises and equipment (Notes 3k and 12) Premises 44,871 44,535 Other premises and equipment 8,104,135 7,461,126 Accumulated depreciation (4,805,238) (4,609,140) Leased assets (Note 12) Leased assets 7,877,802 10,785,477 Accumulated depreciation (2,858,541) (3,814,270) Deferred (Notes 3l and 13) Expenses with Organization and Expansion 1,492,067 1,731,053 Accumulated amortization (1,477,075) (1,681,622) Intangible assets (Notes 3m and 14) Intangible Assets 16,425,393 15,174,943 Accumulated amortization (7,396,942) (5,967,355) Total The accompanying Notes are an integral part of these Consolidated Financial Statements. 4 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on June 30 – Inthousands of Reais Liabilities Current liabilities Deposits (Notes 3o and 15a) Demand deposits 23,612,306 26,369,826 Savings deposits 87,209,226 91,008,482 Interbank deposits 512,837 518,527 Time deposits (Note 15a) 26,264,976 38,637,029 Securities sold under agreements to repurchase (Notes 3o and 15b) Own portfolio 79,351,701 94,476,502 Third-party portfolio 117,213,232 155,869,230 Unrestricted portfolio 4,650,173 2,063,819 Funds from issuance of securities (Note 15c) Mortgage and real estate notes, letters of credit and others 65,912,036 40,552,530 Securities issued overseas 3,617,986 3,830,280 Structured Operations Certificates 355,749 251,936 Interbank accounts Unsettled payments and receipts 73,835 77,608 Correspondent banks 1,209,399 1,185,434 Interdepartmental accounts Third-party funds in transit 3,629,539 3,392,800 Borrowing (Note 16a) Borrowing overseas 19,113,335 18,582,527 On-lending in Brazil - official institutions (Note 16b) National treasury 44,438 30,931 BNDES 2,684,048 4,543,794 FINAME 7,373,289 8,567,451 Other institutions 3,009 13,004 On-lending overseas (Note 16b) On-lending overseas 1,250 3,738 Derivative financial instruments (Notes 3f and 6d II) Derivative financial instruments 17,770,588 5,456,372 Other liabilities Payment of taxes and other contributions 3,331,097 3,323,685 Foreign exchange portfolio (Note 9a) 25,425,824 8,142,031 Social and statutory 2,725,986 2,720,099 Tax and social security (Note 19a) 2,477,841 3,780,230 Securities trading 2,534,221 2,103,983 Financial and development funds 1,277 1,512 Subordinated debts (Note 18) 4,417,921 2,345,301 Sundry (Note 19b) 36,789,037 36,412,153 Long-term liabilities Deposits (Notes 3o and 15a) Interbank deposits - 212,502 Time deposits (Note 15a) 42,525,409 40,388,582 Securities sold under agreements to repurchase (Notes 3o and 15b) Own portfolio 43,177,570 18,062,442 Funds from issuance of securities (Note 15c) Mortgage and real estate notes, letters of credit and others 48,492,572 50,468,750 Securities issued overseas 2,711,830 4,281,704 Structured Operations Certificates 81,043 151,985 Borrowing (Note 16a) Borrowing overseas 4,663,817 3,537,195 On-lending in Brazil - official institutions (Note 16b) BNDES 8,496,979 6,955,178 FINAME 15,149,220 19,114,996 Other institutions - 2,840 Bradesco 5 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on June 30 – Inthousands of Reais Liabilities Derivative financial instruments (Notes 3f and 6d II) Derivative financial instruments 157,173 126,448 Other liabilities Tax and social security (Note 19a) 13,607,323 7,356,713 Subordinated debts (Note 18) 32,677,397 35,104,386 Eligible Debt Capital Instruments (Note 18) 13,876,948 - Sundry (Note 19b) 19,227,966 17,386,161 Deferred income Deferred income 480,824 373,141 Non-controlling interests in subsidiaries (Note 20) Shareholders' equity (Note 21) Capital: - Domiciled in Brazil 50,460,500 42,559,829 - Domiciled overseas 639,500 540,171 Capital reserves 11,441 11,441 Profit reserves 47,689,760 44,995,397 Asset valuation adjustments (2,002,801) (764,260) Treasury shares (Note 21d) (440,514) (371,012) Total The accompanying Notes are an integral part of these Consolidated Financial Statements. 6 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement ofIncome Accumulated the Prudential Conglomerate on June 30 – Inthousands of Reais Revenue from financial intermediation Loans (Note 8j) 34,643,127 31,804,841 Leasing (Note 8j) 1,113,192 1,585,222 Operations with securities (Note 6h) 20,459,331 20,554,406 Derivative financial instruments (Note 6h) 12,893,167 (1,588,147) Foreign exchange operations (Note 9a) (3,828,709) 1,252,434 Reserve requirement (Note 7b) 2,574,665 2,035,409 Sale or transfer of financial assets (133,438) (158,658) Financial intermediation expenses Retail and professional market funding (Note 15d) 31,131,839 27,875,027 Borrowing and on-lending (Note 16c) (11,352,661) 10,352,614 Leasing (Note 8j) 952,448 1,316,318 Allowance for loan losses (Notes 3g, 8g and 8h) 10,637,956 7,973,094 Gross income from financial intermediation Other operating income (expenses) Fee and commission income (Note 22) 11,802,500 10,706,553 - Other fee and commission income 8,628,087 8,033,989 Income from banking fees 3,174,413 2,672,564 Payroll and related benefits (Note 23) (6,722,411) (6,200,104) Other administrative expenses (Note 24) (8,719,765) (8,162,844) Tax expenses (Note 25) (2,986,140) (2,035,422) Equity in the Earnings (Losses) of Affiliates and Subsidiary (Note 11) (6,807,698) 9,215,106 Other operating income (Note 26) 3,105,367 3,213,835 Other operating expenses (Note 27) (7,921,725) (7,124,867) Operating income Non-operating income (loss) (Note 28) Income before income tax and social contribution and non-controlling interests Income tax and social contribution (Notes 32a and 32b) Non-controlling interests in subsidiaries Net profit The accompanying Notes are an integral part of these Consolidated Financial Statements. Bradesco 7 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Changes in Shareholders' Equity – Inthousands of Reais Events Capital Capital reserves Profit reserves Asset valuation adjustment Treasury shares Retained earnings Total Paid in Capital Unpaid Capital Share premium Legal Statutory Bradesco Subsidiaries Balance on December 31, 2014 - - Capital increase with reserves 5,000,000 - - - (5,000,000) - Acquisition of treasury shares - (72,997) - (72,997) Asset valuation adjustments - (421,620) 148,671 - - (272,949) Net income - 8,717,354 8,717,354 Allocations: - Reserves - - - 435,867 5,373,395 - - - (5,809,262) - - Interest on Shareholders’ Equity Paid - (1,996,092) (1,996,092) - Interim Dividends Paid - (912,000) (912,000) Balance on June 30, 2015 - - Balance on December 31, 2015 - Cancellation of Capital Increase by Subscription of Shares (3,000,000) 3,000,000 - Capital increase with reserves 8,000,000 - - - (8,000,000) - Acquisition of treasury shares - (9,466) - (9,466) Asset valuation adjustments - 456,523 1,655,231 - - 2,111,754 Net income - 8,255,309 8,255,309 Allocations: - Reserves - - - 412,765 4,936,189 - - - (5,348,954) - - Interest on Shareholders’ Equity Paid and/or provisioned - (2,906,355) (2,906,355) Balance on June 30, 2016 - - The accompanying Notes are an integral part of these Consolidated Financial Statements . 8 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement ofCash Flow Accumulated of the Prudential Conglomerate on June 30 – Inthousands of Reais Cash flow from operating activities: Net profit before income tax and social contribution Adjustments to net profit before income tax and social contribution Effect of Changes in Exchange Rates in Cash and Cash equivalents 6,045,045 193,272 Allowance for loan losses 10,637,956 7,973,094 Depreciation and amortization 1,368,061 1,453,942 Write-offs through Impairment 108,294 - Expenses with civil, labor and tax provisions 1,941,782 1,694,629 Equity in the (earnings/losses) of unconsolidated and jointly subsidiaries 6,807,698 (9,215,106) (Gain)/loss on sale of investments (162,665) 137 (Gain)/loss on sale of fixed assets 19,379 10,838 (Gain)/loss on sale of foreclosed assets 152,293 120,056 Foreign exchange variation of assets and liabilities overseas/Other (7,202,174) 5,294,870 Adjusted net profit before taxes (Increase)/decrease in interbank investments 2,184,529 1,564,157 (Increase)/decrease in trading securities and derivative financial instruments (8,787,109) 5,461,526 (Increase)/decrease in interbank and interdepartmental accounts (2,466,248) (2,186,891) (Increase)/decrease in loan and leasing 15,180,320 (16,067,502) (Increase)/decrease in other receivables and other assets (49,484,226) (3,414,097) (Increase)/decrease in reserve requirement - Brazilian Central Bank 6,627,542 2,011,860 (Increase)/decrease in deposits (16,911,117) (15,372,328) (Increase)/decrease in securities sold under agreements to repurchase (5,702,436) (30,473,103) (Increase)/decrease in funds from issuance of securities 3,835,506 9,835,669 (Increase)/decrease in borrowings and on-lending (12,805,590) 2,371,346 (Increase)/decrease in other liabilities 54,809,459 7,790,514 Increase/(decrease) in deferred income (20,576) 83,807 Income tax and social contribution paid (3,173,039) (2,924,336) Net cash provided by/(used in) by operating activities Cash flow from investing activities: (Increase)/decrease in held-to-maturity securities (127,990) (72,500) Sale of/maturity of and interests on available-for-sale securities 49,069,346 26,879,495 Proceeds from sale of foreclosed assets 299,467 305,870 Sale of investments 162,665 2,914,000 Sale of premises and equipment of use 1,226,102 1,857,841 Purchases of available-for-sale securities (44,481,810) (25,415,325) Foreclosed assets received (900,079) (667,577) Investment acquisitions (271,121) (109,069) Sale of premises and equipment of use (1,149,290) (2,164,319) Intangible asset acquisitions (738,062) (4,040,965) Dividends and interest on shareholders’ equity received 846,999 1,359,769 Net cash provided by/(used in) investing activities Cash flow from financing activities: Increase/(decrease) in subordinated debts 661,917 1,605,332 Dividends and interest on shareholders’ equity paid (4,087,439) (3,416,771) Non-controlling interest (3,440) 4,816 Acquisition of own shares (9,466) (72,997) Net cash provided by/(used in) financing activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents - at the beginning of the period 147,275,456 204,669,142 Effect of Changes in Exchange Rates in Cash and Cash equivalents (6,045,045) (193,272) Cash and cash equivalents - at the end of the period 162,780,848 177,093,388 Net increase/(decrease) in cash and cash equivalents The accompanying Notes are an integral part of these Consolidated Financial Statements. Bradesco 9 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Index of Notes Notes to Bradesco’s Financial Statements of the Prudential Conglomerate of Bradesco are as follows: Page 1) OPERATIONS 11 2) PRESENTATION OF THE FINANCIAL STATEMENTS 11 3) SIGNIFICANT ACCOUNTING PRACTICES 13 4) CASH AND CASH EQUIVALENTS 19 5) INTERBANK INVESTMENTS 20 6) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS 21 7) INTERBANK ACCOUNTS – RESERVE REQUIREMENT 29 8) LOANS 30 9) OTHER RECEIVABLES 41 OTHER ASSETS 43 INVESTMENTS 44 PREMISES AND EQUIPMENT AND LEASED ASSETS 45 DEFERRED 45 INTANGIBLE ASSETS 46 DEPOSITS, SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE AND FUNDS FROM ISSUANCE OF SECURITIES 47 BORROWING AND ON-LENDING 49 PROVISIONS, CONTINGENT ASSETS AND LIABILITIES AND LEGAL LIABILITIES – TAX AND SOCIAL SECURITY 50 SUBORDINATED DEBT 53 OTHER LIABILITIES 54 NON-CONTROLLING INTERESTS IN SUBSIDIARIES 54 SHAREHOLDERS’ EQUITY (PARENT COMPANY) 54 FEE AND COMMISSION INCOME 56 PAYROLL AND RELATED BENEFITS 56 OTHER ADMINISTRATIVE EXPENSES 57 TAX EXPENSES 57 OTHER OPERATING INCOME 57 OTHER OPERATING EXPENSES 57 NON-OPERATING INCOME (LOSS) 58 RELATED-PARTY TRANSACTIONS (DIRECT AND INDIRECT) 59 FINANCIAL INSTRUMENTS 61 EMPLOYEE BENEFITS 63 INCOME TAX AND SOCIAL CONTRIBUTION 64 OTHER INFORMATION 66 10 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 1) OPERATIONS Banco Bradesco S.A. (Bradesco) is a private-sector, publicly traded company and universal bank that through its commercial, foreign exchange, consumer financing and housing loan portfolios carries out all types of banking activities which it is authorised to. The Bank is involved in a number of other activities, either directly or indirectly, through its subsidiaries, specifically leasing, investment banking, brokerage, consortium management, credit cards, real estate projects, insurance, pension plans and capitalization bonds. All these activities are undertaken by the various companies in the Organização Bradesco (Organization), working together in an integrated fashion in the market. 2) PRESENTATION OF THE FINANCIAL STATEMENTS The Financial Statements of the Prudential Conglomerate were prepared to comply with the requirements of Resolution No. 4,280/13, of the National Monetary Council (CMN) and additional rules of the Brazilian Central Bank (Bacen). Thus, specific requirements in the consolidation and/or combination of the entities listed in Resolution No. 4,280/13 determined by the CMN and Bacen were observed, which are not necessarily the same established by the corporate law and by the CMN or Bacen for other types of consolidation. In this sense, they cover the financial statements of Bradesco, and foreign branches, subsidiaries and investment funds, as requested in Resolution No. 4,280/13. In the preparation of these Financial Statements of the Prudential Conglomerate intercompany transactions, including investments, assets and liabilities, revenue, expenses and unrealized profit were eliminated and net income and shareholders’ equity attributable to the non-controlling interests were accounted for in a separate line. For jointly controlled investments with other shareholders, assets, liabilities and income and loss were included in the consolidated financial statements of the Prudential Conglomerate according to the interest held in the shareholders’ equity of each investee. Goodwill on the acquisition of investments in subsidiary/associate companies or jointly controlled entities is presented in the investments and intangible assets lines (Note 14a). The financial statements include estimates and assumptions, such as: the calculation of estimated loan losses; fair market value estimates of certain financial instruments; civil, tax and labor provisions; impairment losses of securities classified as available-for-sale and held-to-maturity securities and non-financial assets; and the determination of the useful life of specific assets. Actual results may differ from those based on estimates and assumptions. Bradesco’s financial statements of the Prudential Conglomerate were approved by the Board of Executive Officers and by the Disclosure Committee on August 29, 2016. Below are the significant directly and indirectly owned companies and investment funds included in the Prudential Conglomerate financial statements: On June 30 Activity Equity interest Instituições Financeira Banco Bradesco S.A. Banking Controlador Controlador Banco Alvorada S.A. Banking 99.99% 99.99% Banco Bradesco Financiamentos S.A. Banking 100.00% 100.00% BMC Asset Management - DTVM Ltda. Asset management 100.00% 100.00% Banco Bradesco BBI S.A. (1) Investment bank 99.81% 99.80% Banco Boavista Interatlântico S.A. Banking 100.00% 100.00% Banco CBSS S.A. (2) Banking 50.01% 100.00% Banco Bradesco Cartões S.A. Cards 100.00% 100.00% Banco Bradesco BERJ S.A. Banking 100.00% 100.00% Bradesco Leasing S.A. Arrendamento Mercantil Leasing 100.00% 100.00% Bradesco S.A. Corretora de Títulos e Valores Mobiliários Brokerage 100.00% 100.00% BEC - Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% 100.00% BEM - Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% 100.00% BRAM - Bradesco Asset Management S.A. DTVM Asset management 100.00% 100.00% Ágora Corretora de Títulos e Valores Mobiliários S.A. Brokerage 100.00% 100.00% Bradesco 11 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On June 30 Activity Equity interest Banco Bradescard S.A. Cards 100.00% 100.00% Crediare S.A. - Crédito, Financiamento e Investimento Banking 50.00% 50.00% Everest Leasing S.A. Arrendamento Mercantil Leasing 100.00% 100.00% Tibre Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% 100.00% Banco Bradesco Argentina S.A. Banking 99.99% 99.99% Banco Bradesco Europa S.A. Banking 100.00% 100.00% Banco Bradesco S.A. Grand Cayman Branch (3) Banking 100.00% 100.00% Banco Bradesco New York Branch Banking 100.00% 100.00% Bradesco Securities, Inc. Brokerage 100.00% 100.00% Bradesco Securities, UK. Brokerage 100.00% 100.00% Bradesco Securities Hong Kong Brokerage 100.00% 100.00% Bradescard México, Sociedad de Responsabilidad Limitada Cards 100.00% 100.00% Administradora de Consórcios Bradesco Administradora de Consórcios Ltda. Consortium management 100.00% 100.00% Instituições de Pagamento Cielo S.A. (4) Fees and commissions 30.06% 30.06% Cia. Brasileira de Soluções e Serviços - Alelo (4) Fees and commissions 50.01% 50.01% Tempo Serviços Ltda. Fees and commissions 100.00% 100.00% Paggo Soluções e Meios de Pagamentos S.A. Fees and commissions 15.03% 15.03% Braspag – Tecnologia em Pagamentos Fees and commissions 30.06% 30.06% Cielo Inc. Fees and commissions 30.06% 30.06% Merchant E-Solutions Fees and commissions 30.06% 30.06% Cateno Gestão de Contas de Pagamentos S.A. Fees and commissions 21.04% 21.04% Cidade Capital Markets Limited Banking 100.00% 100.00% Farly Participações Ltda. Fees and commissions 50.01% 50.01% Stelo S.A. Fees and commissions 44.02% 44.02% Elo Holding Financeira S.A. Fees and commissions 50.01% 50.01% Leader S.A. Administradora de Cartões de Crédito (5) Fees and commissions 100.00% 50.00% MPO Processadora de Pagamentos Móveis S.A. Fees and commissions 50.00% 50.00% IBI Promotora de Vendas Ltda. Fees and commissions 50.00% 50.00% Alvorada Administradora de Cartões Ltda. Fees and commissions 50.01% 50.01% Securitizadoras Cia. Securitizadora de Créditos Financeiros Rubi Credit acquisition 100.00% 100.00% Alvorada Cia. Securitizadora de Créditos Financeiros Credit acquisition 100.00% 100.00% Promosec Cia. Securitizadora de Créditos Credit acquisition 100.00% 100.00% BCN – Consultoria, Adm. Bens, Serv. e Publicidade Ltda. Credit acquisition 100.00% 100.00% Alvorada Serviços e Negócios Ltda. Credit acquisition 100.00% 100.00% Fundos de Investimento Bradesco FI Mult. Cred. Priv. Inv. Exterior Andromeda Investment Fund 100.00% 100.00% Bradesco FI Mult. Cred. Priv. Inv. Exterior Pioneiro Investment Fund 100.00% 100.00% Bradesco FI Referenciado DI Performance Investment Fund 100.00% 100.00% Bradesco FI Referenciado DI União (7) Investment Fund 82.19% 72.82% Bradesco FIC FI Mult. Cred. Priv. Inv. Exterior – RV Local (8) Investment Fund 100.00% 100.00% Bradesco FIC FI Referenciado DI Carnaúba Investment Fund 50.01% 50.01% Bradesco FIC FI Referenciado DI Galáxia Investment Fund 100.00% 100.00% FII - FI RF Cred. Privado Investment Fund 100.00% 100.00% FIP Mult. Plus Investment Fund 100.00% 100.00% Strong FI Renda em Cotas Mult. Investment Fund 100.00% 100.00% Increased participation through the subscription of shares in June 2016; Company partially sold to the Alelo Group; The special purpose entity International Diversified Payment Rights Company is being consolidated. The company is part of a structure set up for the securitization of the future flow of payment orders received overseas; Company proportionally consolidated, pursuant to CMN Rule No.4,280/13; Increase in equity interest through share acquisition in April 2016; The investment funds in which Bradesco assumes or substantially retains the risks and benefits were consolidated; Increased participation in June of 2016; and New corporate name of Fundo FIC FI Mult. Cristal II. 12 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 3) SIGNIFICANT ACCOUNTING PRACTICES a) Functional and presentation currencies Financial statements of Prudential Conglomerate are presented in Brazilian reais, which is also Bradesco’s functional currency. Foreign branches and subsidiaries are mainly a continuation of activities in Brazil, and, therefore, assets, liabilities and profit or loss are converted into Brazilian reais using the appropriate currency exchange rate to comply with accounting practices adopted in Brazil. Foreign currency conversion gains and losses arising are recognized in the period’s income statement in the lines “Derivative Financial Instruments” and “Borrowing and On-lending”. b) Income and expense recognition The result is calculated according to the regime of competence, which establishes that the revenues and expenses should be included in the calculation of the results for the periods in which they occur, always simultaneously to when they are correlated, regardless of being a receipt or payment. Fixed rate contracts are recorded at their redemption value with the income or expense relating to future periods being recorded as a deduction from the corresponding asset or liability. Finance income and costs are recognized daily on a pro-rata basis and calculated using the compounding method, except when they relate to discounted notes or to foreign transactions, which are calculated using the straight-line method. Floating rate and foreign-currency-indexed contracts are adjusted to the interest and foreign exchange rates applicable at the end of the reporting period. c) Cash and cash equivalents Cash and cash equivalents include: funds available in currency, investments in gold, securities sold under agreements to repurchase and interest-earning deposits in other banks, maturing in 90 days or less, which are exposed to insignificant risk of change in fair market value. These funds are used by Bradesco to manage its short-term commitments. Cash and cash equivalents detailed balances are presented in Note 4. d) Interbank investments Unrestricted repurchase and reverse repurchase agreements are stated at their fair market value. All other interbank investments are stated at cost, plus income earned up to the end of the reporting period, net of any devaluation allowance, if applicable. The breakdown, terms and proceeds relating to interbank investments are presented in Note 5. e) Securities – Classification · Trading securities – securities acquired for the purpose of being actively and frequently traded. They are recorded at cost, plus income earned and adjusted to fair market value with movements recognized in the Income Statement for the period; · Available-for-sale securities – securities that are not specifically intended for trading purposes or to be held to maturity. They are recorded at cost, plus income earned, which is recorded in profit or loss in the period and adjusted to fair market value with movements recognized in shareholders’ equity, net of tax, which will be transferred to the Income Statement only when effectively realized; and · Held-to-maturity securities – securities for which there is positive intent and financial capacity to hold to maturity. They are recorded at cost, plus income earned recognized in the Income Statement for the period. Securities classified as trading and available-for-sale, as well as derivative financial instruments, are recognized in the consolidated statement of financial position at their fair market value. Fair market value is generally based on quoted market prices or quotations for assets or liabilities with similar characteristics. If market prices are not available, fair market values are based on traders’ quotations, pricing models, discounted cash flows or similar techniques to determine the fair market value and may require judgment or significant estimates by Management. Bradesco 13 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Classification, breakdown and segmentation of securities are presented in Note 6 (a to c). f) Derivative financial instruments (assets and liabilities) Derivate instruments are classified based on the objective for which the underlying instrument was acquired at the date of purchase, taking into consideration its use for possible hedging purposes. Operations involving derivative financial instruments are designed to meet the Bank’s own needs in order to manage overall exposure, as well as to meet customer requests to manage their positions. The gains or losses are recorded in profit-and-loss and shareholders’ equity accounts. Derivative financial instruments used to mitigate risk deriving from exposure to variations in the fair market value of financial assets and liabilities are designated as hedges when they meet the criteria for hedge accounting and are classified according to their nature: · Market risk hedge: the gains and losses, realized or not, of the financial instruments classified in this category as well as the financial assets and liabilities, that are the object of the hedge, are recorded in the Income Statement; and · Cash flow hedge: the effective portion of valuation or devaluation of the financial instruments classified in this category is recorded, net of taxes, in a specific account in shareholders’ equity. The ineffective portion of the hedge is recognized directly in the Income Statement. A breakdown of amounts included as derivative financial instruments, in the balance sheet and off-balance-sheet accounts, is disclosed in Note 6 (d to g). g) Loans and leasing, advances on foreign exchange contracts, other receivables with credit characteristics and allowance for loan losses Loans and leasing, advances on foreign exchange contracts and other receivables with credit characteristics are classified by risk level, based on: (i) the parameters established by CMN Resolution No.2,682/99, which requires risk ratings to have nine levels, from “AA” (minimum risk) to “H” (maximum risk); and (ii) Management’s assessment of the risk level. This assessment, which is carried out regularly, considers current economic conditions and past experience with loan losses, as well as specific and general risks relating to operations, debtors and guarantors. Moreover, the days past due are also considered in the rating of customer risk as per CMN Resolution No. 2,682/99, as follows: Past-due period (1) Customer rating · from 15 to 30 days B · from 31 to 60 days C · from 61 to 90 days D · from 91 to 120 days E · from 121 to 150 days F · from 151 to 180 days G · more than 180 days H For transactions with terms of more than 36 months, past-due periods are doubled, as permitted by CMN Resolution No.2,682/99. Interest and inflation adjustments on past due transactions are only recognized on the Income Statement up to 59 days past the due date. As from the 60 th day, they are recognized on off-balance sheet accounts and are only recognized when the Income Statement has been received. 14 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate H-rated past due transactions remain at this level for six months, after which they are written-off against the existing allowance and controlled in off-balance-sheet accounts for at least five years. Renegotiated transactions are held at the same rating as on the date of the renegotiation or classified in a higher risk rating. Renegotiations which have already been written-off against the allowance and that were recorded in off-balance-sheet accounts, are rated as level “H” and any possible gains derived from their renegotiation are recognized only when they are effectively received. When there is a significant repayment on the operation or when new material facts justify a change in the level of risk, the operation may be reclassified to a lower risk category. The estimated allowance for loan losses is calculated to sufficiently cover probable losses, considering CMN and Bacen standards and instructions, together with the Management’s assessment of the credit risk. Type, values, terms, levels of risk, concentration, economic sector of client’s activity, renegotiation and income from loans, as well as the breakdown of expenses and statement of financial position accounts for the allowance for loan losses are presented in Note 8. Leasing The portfolio of leasing operations consists of contracts firmed with the support of Decree No. 140/84, of the Ministry of Finance, which contains clauses of: (a) non-cancellation; (b) purchase option; and c) post-fixed or fixed restatement and are accounted for in accordance with the standards established by Bacen, as follows: I- Leases receivable Reflect the balance of installments receivable, restated according to the indexes and criteria established by contractual agreement. II- Unearned income from leasing and Guaranteed Residual Value (GRV) Recorded at the contractual amount, conversely to adjusted accounts of unearned revenues from leasing and Residual value to balance, both submitted through negotiated conditions. The GRV received in advance is recorded in Other Liabilities – Creditors by Anticipation of the Residual Value until the date of contractual termination. The adjustment at present value of the lease payments and the GRV receivable from the financial leasing operations is recognized as excessive/insufficient depreciation on leased assets, in order to reconcile the accounting practices. In operations whose delays are equal to or greater than 60 days, the appropriation to the result occurs upon receipt of contractual installments, in accordance with CMN Resolution No. 2,682/99. III- Leased fixed assets It is recorded at acquisition cost, minus the accrued depreciations. The depreciation is calculated using the linear method, with the benefit of a 30% reduction in the normal life cycle of the asset, provisioned in the current legislation. The main annual rates of depreciation used, as base for this reduction, are the following: vehicles and the like, 20%; furniture and utensils, 10%; machinery and equipment, 10%; and other assets, 10% and 20%. IV- Losses on leases The losses recorded in the sale of leased assets are deferred and amortized over the remaining normal life cycle of assets, and are shown along with the Leased Fixed Assets (Note 8k). V- Excessive (insufficient) depreciation The accounting records of leasing operations are maintained as legal requirements, specific for this type of operation. The procedures adopted and summarized in items "II" to "IV" above differ from the accounting practices provisioned in Brazilian corporate law, especially concerning the regime of competence in the record of revenues and expenses related to lease contracts. As a result, in accordance with Bacen Circular No. 1,429/89, the present value of outstanding leasing installments was calculated, using the internal rate of return of each contract, recording a leasing revenue or expenditure, conversely to the entries of excessive or insufficient depreciation, respectively, recorded in Permanent Assets, with the objective of adapting the leasing operations to the regime of competence (Note 8k). Bradesco 15 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate h) Income tax and social contribution (assets and liabilities) Income tax and social contribution deferred tax assets, calculated on income tax losses, social contribution losses and temporary differences, are recorded in “Other Receivables - Sundry” and the deferred tax liabilities on tax differences in leasing depreciation (applicable only for income tax), mark-to-market adjustments on securities, restatement of judicial deposits, among others, are recorded in “Other Liabilities - Tax and Social Security”. Deferred tax assets on temporary differences are realized when the difference between the accounting treatment and the income tax treatment reverses. Deferred tax assets on income tax and social contribution losses are realizable when taxable income is generated, up to the 30% limit of the taxable profit for the period. Deferred tax assets are recorded based on current expectations of realization considering technical studies and analyses carried out by Management. The provision for income tax is calculated at 15% of taxable income plus a 10% surcharge. For financial companies, equated and of the insurance industry, the social contribution on the profit was calculated until August 2015, considering the rate of 15%. For the period between September 2015 and December 2018, the rate was changed to 20%, according to Law No. 13,169/15, returning to the rate of 15% as from January 2019. For the other companies, the social contribution is calculated considering the rate of 9%. Due to the amendment of the rate, the Organização Bradesco constituted, in September 2015, a supplement to the tax credit of social contribution, considering the annual expectations of achievement and their respective rates in force in each period, according to the technical study conducted. Provisions were recorded for other income tax and social contribution in accordance with specific applicable legislation. Changes in the criteria to recognize revenue, costs and expenses included in the net profit for the period, enacted by Law No.11,638/07 and subsequent amendments were made fiscally by the new regime of the taxation in force instituted by Law No. 12,973/14. The breakdown of income tax and social contribution, showing the calculations, the origin and expected use of deferred tax assets, as well as unrecorded deferred tax assets, are presented in Note 32. i) Prepaid expenses Prepaid expenses consist of funds already disbursed for future benefits or services, which are recognized in the profit or loss on an accrual basis. Incurred costs relating to assets that will generate revenue in subsequent periods are recorded in the Income Statement according to the terms and the amount of expected benefits and directly written-off in the Income Statement when the corresponding assets or rights are no longer part of the institution’s assets or when future benefits are no longer expected. In the case of the remuneration paid for the origination of credit operations or leasing to the banking correspondents related to credit operations originated during 2015 and 2016, Bradesco opted to recognize part of the total value of compensation, pursuant to the provisions of Bacen Circular No. 3,738/14. Prepaid expenses are shown in detail in Note 10b. 16 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate j) Investments Investments in unconsolidated and jointly subsidiaries, where Bradesco has significant influence over the investee or holds at least 20% of the voting rights, are accounted for using the equity method. Tax incentives and other investments are stated at cost, less allowance for losses/impairment, where applicable. Subsidiaries are consolidated – the composition of the main companies can be found in Note 2. The composition of unconsolidated and jointly controlled companies, as well as other investments, can be found in Note 11. k) Premises and equipment Relates to the tangible assets used by the Bank in its activities, including those resulting from transactions that transfer risks, benefits and control of the assets to the Bank. Premises and equipment are stated at acquisition cost, net of accumulated depreciation, calculated by the straight-line method based on the assets’ estimated economic useful life, using the following rates: real estate – 4% per annum; installations, furniture, equipment for use, security systems and communications – 10% per annum; transport systems – 20% per annum; and data-processing systems – 20% to 40% per annum, and adjusted for impairment, when applicable. The breakdown of asset costs and their corresponding depreciation, as well as the unrecorded surplus value for real estate and the fixed asset ratios, are presented in Note 12. l) Deferred assets It is recorded at cost of acquisition or composition, net of their accrued depreciation of 20% per annum, calculated using the linear method. Since December 2008, the new operations have been recorded in intangible assets, in accordance with Circular Letter No. 3,357/08 of Bacen. The composition of deferred assets is shown in Note 13. m) Intangible assets Corresponds to the acquired rights whose subjects are intangible assets intended for the maintenance of the company or exercised for this purpose. Intangible assets comprise of: · Future profitability/acquired client portfolio and acquisition of right to provide banking services: they are recorded and amortized over the period in which the asset will directly and indirectly contribute to future cash flows and adjusted for impairment, where applicable; and · Software: stated at cost, less amortization calculated on a straight-line basis over the estimated useful life (20% p.a.), from the date it is available for use and adjusted for impairment, where applicable. Internal software development costs are recognized as an intangible asset when it is possible to show the intent and ability to complete and use the software, as well as to reliably measure costs directly attributable to the intangible asset. These costs are amortized during the software’s estimated useful life, considering the expected future economic benefits. Intangible assets and the movement in these balances by class, are presented in Note 14. n) Impairment Financial and non-financial assets are tested for impairment. Impairment evidence may comprise the non-payment or payment delay by the debtor, possible bankruptcy process or the significant or extended dec line in an asset value. Bradesco 17 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate An impairment loss of a financial or non-financial asset is recognized in the profit or loss for the period if the book value of an asset or cash-generating unit exceeds its recoverable value. Impairment losses are presented in Note 6c and 6h . o) Securities sold under agreements to repurchase These are recognized at the value of the liabilities and include, when applicable, related charges up to the end of the reporting period, calculated on a daily pro-rata basis. A breakdown of the contracts recorded in deposits and securities sold under agreements to repurchase, as well as terms and amounts recognized in the statement of financial position and income statement, is presented in Note 15. p) Provisions, contingent assets and liabilities and legal obligations – tax and social security Provisions, contingent assets and liabilities, and legal obligations, as defined below, are recognized, measured and disclosed in accordance with the criteria set out in CPC 25, approved by CMN Resolution No. 3,823/09 and CVM Resolution No.594/09: · Contingent Assets: these are not recognized in the financial statements, except to the extent that there are real guarantees or favorable judicial decisions, to which no further appeals are applicable, and confirmation of the capacity of the counterparty to pay or the ability of Bradesco to realize the asset via compensation against another liability upon which the gain is considered practically certain. Contingent assets with a chance of probable success are disclosed in the notes to the financial statements; · Provisions: these are recorded taking into consideration the opinion of legal counsel, the nature of the lawsuits, similarity with previous lawsuits, complexity and positioning of the courts, whenever the loss is deemed probable, it requires a probable outflow of funds to settle the obligation and when the amount can be reliably measured; · Contingent Liabilities: according to CPC 25, the term “contingent” is used for liabilities that are not recognized because their existence will only be confirmed by the occurrence of one or more uncertain future events beyond Management’s control. Contingent liabilities do not meet the criteria for recognition because they are considered possible losses and should only be disclosed in the notes when relevant. Obligations deemed remote are not recorded as a provision nor are they disclosed; and · Legal Obligations – Provision for Tax Risks: results from judicial proceedings, which contest the applicability of tax laws on the grounds of legality or constitutionality, which, regardless of the assessment of the probability of success, are fully provided for in the financial statements. Details on lawsuits, as well as segregation and changes in amounts recorded by type, are presented in Note 17. q) Other assets and liabilities Assets are stated at their realizable amounts, including, when applicable, related income and inflation and exchange variations (on a daily prorated basis), less provision for losses, when deemed appropriate. Liabilities include known or measurable amounts, including related charges and inflation and exchange variations (on a daily prorated basis). r) Subsequent events These refer to events occurring between the reporting date and the date the financial statements are authorized to be issued. They comprise the following: · Events resulting in adjustments: events relating to conditions already existing at the end of the reporting period; and 18 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate · Events not resulting in adjustments: events relating to conditions not existing at the end of the reporting period. Subsequent events, if any, are described in Note 33. 4) CASH AND CASH EQUIVALENTS On June 30 - R$ thousand Cash and due from banks in domestic currency 7,391,169 7,806,499 Cash and due from banks in foreign currency (1) 24,882,312 3,702,847 Investments in gold 197 124 Total cash and due from banks Interbank investments (2) 130,507,170 165,583,918 Total cash and cash equivalents On June 30, 2016, it includes availability in foreign currency on the purchase and sale of shares agreement, for which payment was made on July 1, 2016 (Note 33f); and Refers to operations that mature in 90 days or less from the date they were effectively invested and with insignificant risk of change in fair value. Bradesco 19 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 5) INTERBANK INVESTMENTS a) Breakdown and maturity On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Securities purchased under agreements to resell: Own portfolio position - - - ● Financial treasury bills 150,461 - - - 150,461 1,397,200 ● National treasury notes 9,027,767 - - - 9,027,767 6,848,787 ● National treasury bills 4,387,268 - - - 4,387,268 4,459,495 ● Bank deposit certificates 195,559 - - - 195,559 - ● Debentures 28,703 - - - 28,703 1,879 ● Other - 200,771 Funded position - - ● Financial treasury bills 18,253,786 - - - 18,253,786 24,316,890 ● National treasury notes 56,842,472 609,047 - - 57,451,519 51,914,405 ● National treasury bills 41,544,014 - - - 41,544,014 80,118,151 Short position - - ● National treasury bills 295,125 151,581 - - 446,706 2,071,210 Subtotal - - Interest-earning deposits in other banks: ● Interest-earning deposits in other banks: 4,812,225 1,886,616 237,072 295,645 7,231,558 4,950,313 ● Provision for losses (2,239) (6,589) (2,482) - (11,310) (19,142) Subtotal Total in 2016 % Total in 2015 % 20 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Income from interbank investments Classified in the income statement as income from operations with securities. Accrued on June 30 - R$ thousand Income from investments in purchase and sale commitments: • Own portfolio position 237,655 148,224 • Funded position 9,579,930 10,293,911 • Short position 139,624 187,010 Subtotal Income from interest-earning deposits in other banks Total (Note 6h) 6) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS Information on securities and derivative financial instruments is as follows: a) Summary of the consolidated classification of securities by operating segment and issuer On June 30 - R$ thousand Financial Other Activities Total % Total % Trading securities - Government securities 21,888,919 1,553 21,890,472 11.5 12,095,083 8.1 - Corporate securities 11,751,331 35,438 11,786,769 6.2 15,420,530 10.3 - Derivative financial instruments (1) (6) 21,986,203 - 21,986,203 11.5 7,021,856 4.7 Available-for-sale securities (3) - Government securities 69,446,741 - 69,446,741 36.4 57,966,477 38.8 - Corporate securities 53,180,743 2,932 53,183,675 27.8 44,617,102 29.8 Held-to-maturity securities (3) - - Government securities 27,175 - 27,175 - 39,021 - - Corporate securities 12,693,562 - 12,693,562 6.6 12,419,003 8.3 Subtotal Purchase and sale commitments (2) 97 - 97 71,572 Grand total - Government securities 91,362,835 1,553 91,364,388 47.9 70,100,581 47.0 - Corporate securities 99,611,839 38,370 99,650,209 52.1 79,478,491 53.0 Subtotal Purchase and sale commitments (2) 97 - 97 71,572 Grand total Bradesco 21 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Consolidated classification by category, maturity and operating segment I) Trading securities Securities On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (5) (6) (7) Original amortized cost Mark-to-market Fair/book value (5) (6) (7) Mark-to-market - Financial National treasury bills 466,731 36,371 19,743 503,462 1,026,307 1,025,220 1,087 3,009,267 (7,111) Financial treasury bills - 10,162 2,481 13,228,589 13,241,232 13,244,646 (3,414) 5,504,925 (220) Bank deposit certificates 33,464 320,980 - - 354,444 354,444 - 456,842 - Derivative financial instruments (1) (6) 20,933,615 737,597 235,791 79,199 21,986,202 32,578,042 (10,591,840) 7,021,856 (5,445,716) Debentures 30,580 42,905 119,740 2,103,127 2,296,352 2,444,842 (148,490) 3,863,266 (9,108) National treasury notes - 156,233 160,950 5,495,753 5,812,936 5,735,728 77,208 2,588,311 (25,579) Financial bills 587,909 590,405 1,380,478 2,024,557 4,583,349 4,576,641 6,708 5,200,375 3,922 Other 3,204,479 474,636 1,794,861 851,655 6,325,631 6,353,381 (27,750) 6,892,627 (39,656) - Other activities - 52 - - Other 35,386 - 52 1,553 36,991 51,641 (14,650) - - Subtotal Purchase and sale commitments - Financial (2) 97 - - - 97 97 - 71,572 - Grand total Derivative financial instruments (liabilities) (6) 22 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate II) Available-for-sale securities Securities (7) On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (5) (6) (7) Original amortized cost Mark-to-market Fair/book value (5) (6) (7) Mark-to-market - Financial National treasury bills 1,865,967 2,071,552 3,855,708 20,874,506 28,667,733 28,610,675 57,058 20,349,416 (551,456) Brazilian foreign debt securities - - 11,084 513,960 525,044 509,047 15,997 202,181 (21,266) Foreign corporate securities 169,102 189,711 37,208 10,172,514 10,568,535 12,270,583 (1,702,048) 10,879,312 (657,769) National treasury notes - 190,027 4,485,311 32,996,419 37,671,757 37,912,664 (240,907) 35,412,291 (679,334) Financial treasury bills - - - 640,527 640,527 640,751 (224) 563,392 839 Debentures 228,830 684,588 582,115 31,453,348 32,948,881 33,782,238 (833,357) 28,861,554 494,517 Shares 6,127,034 - - - 6,127,034 6,939,174 (812,140) 1,776,936 (29,700) Certificates of real estate receivables 20,717 - - 944,232 964,949 1,200,081 (235,132) 1,180,335 (96,925) Other 1,345,067 2,815,421 201,151 151,385 4,513,024 4,514,912 (1,888) 3,355,082 8,615 - Other activities - - - 14 Other 2,932 - - - 2,932 2,938 (6) 3,080 14 Subtotal Hedge - cash flow (Note 6f) - 122,649 - 299,179 Securities reclassified to “Held-to-maturity securities” (3) - (338,514) - (370,136) Grand total III) Held-to-maturity securities Títulos (3) On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Amortized cost (3) Fair Value Gain (loss) not accounted for Amortized cost Gain not accounted for - Financeiras - - - Títulos da dívida externa brasileira - - - 27,175 27,175 29,054 1,879 39,021 4,756 Certificados de recebíveis imobiliários - - - 12,693,562 12,693,562 10,822,167 (1,871,395) 12,419,003 2,793 Total geral - - - Bradesco 23 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Breakdown of the portfolios by financial statement classification Securities On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Total in 2016 (3) (5) (6) (7) Total in 2015 (3) (5) (6) (7) Own portfolio Fixed income securities ● Financial treasury bills - 9,530 1,390 10,644,562 10,655,482 3,622,965 ● National treasury notes - 346,204 2,592,761 24,539,309 27,478,274 15,933,446 ● Brazilian foreign debt securities - - 1,390,420 78,263 1,468,683 1,159,835 ● Bank deposit certificates 57,719 320,980 52 12,452 391,203 491,861 ● National treasury bills 86,738 1,349,657 241,443 7,052,434 8,730,272 6,296,509 ● Foreign corporate securities 22,988 222,010 341,226 826,150 1,412,374 4,432,292 ● Debentures 259,410 727,493 701,855 33,556,475 35,245,233 32,726,095 ● Certificates of real estate receivables 21,054 - - 13,665,785 13,686,839 13,635,224 ● Financial bills 587,909 656,527 1,380,478 2,024,557 4,649,471 5,257,737 ● Purchase and sale commitments (2) 97 - - - 97 71,572 ● Other 4,059,940 3,033,434 300,186 822,745 8,216,305 6,856,471 Equity securities - - - ● Shares of listed companies 6,613,631 - - - 6,613,631 3,335,800 Restricted securities Repurchase agreements ● National treasury bills 2,245,959 6,146 685 10,626,741 12,879,531 15,122,363 ● Financial treasury bills - - - 1,038,483 1,038,483 233,162 ● National treasury notes - 57 918 9,689,119 9,690,094 18,810,799 ● Foreign corporate securities 154,671 158,201 1,617 9,394,056 9,708,545 7,168,202 ● Other - - 10,853 504,470 515,323 - Brazilian Central Bank - ● National treasury bills - 27,463 27,966 4,233 59,662 20,096 ● Other - - - 5,076 5,076 - Privatization rights - - - Guarantees provided ● National treasury bills - - 2,498,329 2,377,952 4,876,281 1,597,118 ● Financial treasury bills - 632 1,091 2,186,267 2,187,990 2,215,252 ● National treasury notes - - 649,636 4,089,581 4,739,217 3,256,357 ● Other 8,177 - - - 8,177 7,368 Derivative financial instruments (1) (6) Securities subject to unrestricted repurchase agreements - ● National treasury bills - 724,657 1,107,029 1,316,605 3,148,291 322,597 ● Financial treasury bills - - 1,402,948 170,444 1,573,392 - Grand total % 24 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Consistent with the criteria in Bacen Circular Letter No.3,068/01 and due to the characteristics of the securities, we are classifying the derivative financial instruments, except those considered as cash flow hedges in the category Trading Securities; These refer to investment fund and managed portfolio resources invested in purchase contracts with a commitment to re-sell with Bradesco, whose owners are consolidated subsidiaries, included in the consolidated financial statements of the Prudential Conglomerate; In compliance with Article 8 of Bacen Circular Letter No. 3,068/01, Bradesco declares that it has the financial capacity and intention to maintain held-to-maturity securities until their maturity dates. The mark-to-market of securities, which were transferred from the category "Securities Available for Sale" to the category of "Securities Held to Maturity", in June 2015 and in December 2013, was maintained in the shareholders’ equity and will be recognized in the results for the remaining term of these securities, according to Bacen Circular No. 3,068/01; The number of days to maturity was based on the contractual maturity of the instruments, regardless of their accounting classification; The fair value of securities is determined based on the market price available at the end of the reporting period. If no market price quotation is available at the end of the reporting period, amounts are estimated based on the prices quoted by dealers, pricing models, quotation models or price quotations for instruments with similar characteristics. For investment funds, the original amortized cost reflects the fair value of the respective quotas; Includes hedge for protection of assets and liabilities, denominated in or indexed to foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities. For a better analysis of these items, consider the net exposure (Note 6d II); and In the first semester of 2016, there was constitution of provision for impairment losses in the amount of R$108,294 thousand, related to the heading “Variable Income Securities" (first semester of 2015 there was no constitution of provision for impairment losses). d) Derivative financial instruments Bradesco carries out transactions involving derivative financial instruments, which are recorded in the statement of financial position or in off-balance-sheet accounts, to meet its own needs in managing its global exposure, as well as to meet its customer’s requests, in order to manage their exposure. These operations involve a range of derivatives, including interest rate swaps, currency swaps, futures and options, Bradesco’s risk management policy is based on the utilization of derivative financial instruments mainly to mitigate the risks from operations carried out by the Bank and its subsidiaries. Securities classified as trading and available-for-sale, as well as derivative financial instruments, are recognized in the consolidated statement of financial position at their fair market value. Fair market value is generally based on quoted market prices or quotations for assets or liabilities with similar characteristics. Should market prices not be available, fair market values are based on dealer quotations, pricing models, discounted cash flows or similar techniques for which the determination of fair market value may require judgment or significant estimates by Management. Quoted market prices are used to determine the fair market value of derivative financial instruments. The fair market value of swaps is determined by using discounted cash flow modeling techniques that use yield curves, reflecting adequate risk factors. The information to build yield curves is mainly obtained from the Securities, Commodities and Futures Exchange (BM&FBOVESPA) and the domestic and international secondary market. These yield curves are used to determine the fair market value of currency swaps, interest rate and other risk factor swaps. The fair market value of forward and futures contracts is also determined based on market price quotations for derivatives traded at the exchange or using methodologies similar to those outlined for swaps. The fair market values of credit derivative instruments are determined based on market price quotations or from specialized entities. The fair market value of options is determined based on mathematical models, such as Black & Scholes, using yield curves, implied volatilities and the fair market value of corresponding assets, Current market prices are used to calculate volatility. Derivative financial instruments in Brazil mainly refer to swaps and futures and are registered at the OTC Clearing House (Cetip) and BM&FBOVESPA. Operations involving forward contracts of interest rates, indexes and currencies are contracted by Management to hedge Bradesco’s overall exposures and to meet customer needs. Foreign derivative financial instruments refer to swap, forward, options, credit and futures operations and are mainly carried out at the stock exchanges in Chicago and New York, as well as the over-the-counter (OTC) markets. Bradesco 25 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate I) Amount of derivative financial instruments recorded in off-balance-sheet accounts On June 30 - R$ thousand Grand total amount Net amount Grand total amount Net amount Futures contracts Purchase commitments: - - - Interbank market 74,234,553 52,106,905 75,090,259 49,021,972 - Foreign currency 27,863,377 - 20,546,198 - - Other 15,462 10,155 268,335 107,446 Sale commitments: - - - Interbank market (1) 22,127,648 - 26,068,287 - - Foreign currency (2) 63,389,686 35,526,309 34,530,971 13,984,773 - Other 5,307 - 160,889 - Option contracts Purchase commitments: - - - Interbank market 8,214,937 132,362 38,705,347 - - Foreign currency 5,785,927 3,840,657 1,751,740 2,493 - Other - - 15,607 - Sale commitments: - - - Interbank market 8,082,575 - 62,898,795 24,193,448 - Foreign currency 1,945,270 - 1,749,247 - - Other 46 46 5,372,039 5,356,432 Forward contracts Purchase commitments: - - - Foreign currency 16,927,882 5,521,851 10,665,967 - - Other 3,414,451 1,997,865 166,289 - Sale commitments: - - - Foreign currency 11,406,031 - 12,130,743 1,464,776 - Other 1,416,586 - 446,399 280,110 Swap contracts Assets (long position): - - - Interbank market 18,651,884 5,207,386 20,684,270 1,595,138 - Fixed rate 43,907,461 18,799,095 9,856,510 - - Foreign currency 8,964,476 1,580,632 12,573,163 - - IGPM 1,121,950 - 1,111,200 - - Other 1,130,767 - 1,900,601 - Liabilities (short position): - - - Interbank market 13,444,498 - 19,089,132 - - Fixed rate 25,108,366 - 12,860,082 3,003,572 - Foreign currency 7,383,844 - 28,492,693 15,919,530 - IGPM 1,223,500 101,550 1,377,500 266,300 - Other 3,393,695 2,262,928 2,752,100 851,499 Derivatives include operations maturing in D+1. Includes cash flow hedges to protect CDI-related funding, totaling R$1,171,885 thousand (R$20,814,738 thousand in 2015) (Note 6f); and Includes specific hedges to protect assets and liabilities, arising from foreign investments, totaling R$45,106,549 thousand (R$43,909,631 thousand in 2015). 26 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate II) Breakdown of derivative financial instruments (assets and liabilities) shown at original amortized cost and fair market value On June 30 - R$ thousand Original amortized cost Mark-to-market adjustment Fair market value Original amortized cost Mark-to-market adjustment Fair market value Adjustment payables - swaps (1) 20,204,175 (10,605,802) 9,598,373 10,626,097 (5,477,349) 5,148,748 Adjustment receivable - future 4,193,357 - 4,193,357 6,649 - 6,649 Receivable forward purchases 5,279,291 - 5,279,291 1,225,943 - 1,225,943 Receivable forward sales 2,693,312 - 2,693,312 419,321 - 419,321 Premiums on exercisable options 207,908 13,962 221,870 189,562 31,633 221,195 Total assets (A) Adjustment payables - swaps (5,857,832) (1,794,671) (7,652,503) (4,088,655) (241,374) (4,330,029) Adjustment receivable - future (4,207,599) - (4,207,599) (10,935) - (10,935) Payable forward purchases (4,321,914) - (4,321,914) (548,133) - (548,133) Payable forward sales/other (1,554,787) - (1,554,787) (549,085) - (549,085) Premiums on written options (185,697) (5,261) (190,958) (140,161) (4,477) (144,638) Total liabilities (B) Net Effect (A-B) Includes receivable adjustments relating to hedge of assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities. III) Futures, options, forward and swap contracts – (Reference Value) On June 30 - R$ thousand 1 to 90 days 91 to 180 days 181 to 360 days More than 360 days Futures contracts (1) 84,828,514 4,526,714 45,212,808 53,067,997 187,636,033 156,664,939 Option contracts 19,377,033 620,878 1,905,529 2,125,315 24,028,755 110,492,775 Forward contracts 19,484,751 4,573,516 3,249,424 5,857,259 33,164,950 23,409,398 Swap contracts (1) 28,462,871 9,397,724 4,763,346 81,706,500 124,330,441 110,697,251 Total in 2016 Total in 2015 Includes contracts relating to hedges for the protection of assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities. IV) Types of margin offered in guarantee of derivative financial instruments, mainly futures contracts On June 30 - R$ thousand Government securities National treasury notes 4,999,565 3,620,092 National treasury bills 1,625,552 - Financial treasury bills 50,407 5,691 Total Bradesco 27 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate V) Revenues and expenses, net Accrued on June 30 - R$ thousand Swap contracts (1) 1,412,950 104,186 Forward contracts 391,220 (413,980) Option contracts (281,437) 44,001 Futures contracts (1) (2) 11,370,434 (1,322,354) Total (Note 6h) Includes the gain (loss) and the respective adjustment to the market capitalization of the hedge for protection of the assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments; and Includes, on June 30, 2016, the results and respective adjustment to the market value of the hedge of the firm commitment, concerning the purchase and sale of shares agreement, which was offset, completely, by the adjustment of the market value of the hedge object (Nota 33e). VI) Reference values of derivative financial instruments, by trading location and counterparts On June 30 - R$ thousand CETIP (over-the-counter) 125,207,553 91,936,669 BM&FBOVESPA (stock exchange) 213,347,392 275,038,635 Overseas (over-the-counter) (1) 18,840,877 16,934,059 Overseas (stock exchange) (1) 11,764,357 17,355,000 Total Comprised of operations carried out on the Chicago and New York Stock Exchanges and over-the-counter markets. e) Credit Default Swaps (CDS) On June 30, 2016, Bradesco had credit default swaps (CDS) with the following characteristics: the risk received in credit swaps whose underlying assets are: (a) “debt securities issued by companies", in the amount of R$128,392 thousand and (b) “public debt bonds issued by the Brazilian government”, in the amount of R$144,441 thousand (in 2015 – (i) the amount of risk transferred under credit swaps whose underlying assets are “securities – securities of foreign government debt” is negative R$(1,326,900) thousand; and (ii) the risk received in credit swaps whose underlying assets are “derivative with companies” is R$81,071 thousand, amounting to a total net credit risk value of negative R$(1,245,829) thousand), with an effect on the calculation of required shareholders’ equity of negative R$(14,123) thousand ((R$64,062) thousand in 2015). The contracts related to credit derivatives transactions described above are due in 2021. The mark-to-market of the protection, rates that remunerates the counterparty that received the risk, totaled R$90thousand. There were no credit events, as defined in the agreements, during the period. f) Cash flow hedge Bradesco uses cash flow hedges to protect: i) its cash flows from payment of interest rates on funds, regarding the floating interest rate of DI, being traded DI Future contracts on BM&FBOVESPA totaling R$1,171,885 thousand (R$20,814,738 thousand in 2015), having as object of hedge captures linked to DI, totaling R$1,242,274 thousand (R$21,133,663 thousand in 2015), converting to fixed cash flows; and ii) the cash flow receipts of interest on investments in securities , regarding the floating interest rate of DI through DI Future contracts, totaling R$ 19,962,802 thousand, having as object of hedge DI-backed securities , totaling R$19,588,712 thousand, converting to fixed cash flows. The adjustment to market value of these operations recorded in the net worth is R$(4,447) thousand (R$299,179 thousand in 2015), net of tax effects is R$(2,668) thousand (R$179,507 thousand in 2015) and R$127,096 thousand, net of tax effects is R$76,257 thousand, respectively. The effectiveness of the hedge portfolio was assessed in accordance with Bacen Circular Letter No.3,082/02. 28 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate g) Hedge against market risk Bradesco constituted a hedge against market risk using the futures contracts and, later, with cash in foreign currencies (Note 5) which generated R$(3,588,875) thousand, for protection from the effects of the exchange rate variation of the firm commitment, related to the contract for the purchase and sale of shares (Note 33f), which produced an adjustment at market value of R$3,551,597 thousand. The effect of these operations resulted in the revenue of R$(37,278) thousand. The effectiveness of the hedge portfolio was assessed in accordance with Bacen Circular Letter No. 3,082/02. h) Income from securities and derivative financial instruments Accrued on June 30 - R$ thousand Fixed income securities 10,157,227 9,681,337 Interbank investments (Note 5b) 10,369,645 10,843,226 Equity securities (1) (67,541) 29,843 Subtotal Income from derivative financial instruments (Note 6d V) 12,893,167 (1,588,147) Total In the first semester of 2016, it includes the losses through impairment to the sum of R$108,294 thousand. 7) INTERBANK ACCOUNTS – RESERVE REQUIREMENT a) Reserve requirement On June 30 - R$ thousand Remuneration Reserve requirement – demand deposits not remunerated 4,022,563 5,064,554 Reserve requirement – savings deposits savings index 17,476,005 21,918,497 Reserve requirement – time deposits Selic rate 13,472,464 8,301,343 Additional reserve requirement – savings deposits Selic rate 4,784,372 4,968,442 Additional reserve requirement – time deposits Selic rate 8,408,948 8,660,210 Reserve requirement – SFH TR + interest rate 720,365 634,918 Total b) Revenue from reserve requirement Accrued on June 30 - R$ thousand Reserve requirement – Bacen 2,551,760 2,026,427 Reserve requirement – SFH 22,905 8,982 Total Bradesco 29 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 8) LOANS Information relating to loans, including advances on foreign exchange contracts, leasing and other receivables with credit characteristics is shown below: a) By type and maturity On June 30 - R$ thousand Performing loans 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total in 2016 (A) % (5) Total in 2015 (A) % (5) Discounted trade receivables and loans (1) 19,910,674 12,565,021 8,416,191 16,922,555 21,283,464 61,913,191 141,011,096 37.2 153,080,078 37.8 Financing 3,498,732 3,395,563 3,113,265 7,901,265 15,538,985 81,986,321 115,434,131 30.4 122,057,831 30.2 Agricultural and agribusiness loans 1,859,623 1,677,949 723,976 3,514,028 2,756,272 8,841,785 19,373,633 5.1 22,456,953 5.6 Subtotal Leasing 130,308 172,727 109,263 309,125 489,451 1,041,136 2,252,010 0.6 3,381,637 0.8 Advances on foreign exchange contracts (2) 2,214,142 1,015,149 767,544 2,028,503 2,353,343 - 8,378,681 2.2 7,795,886 1.9 Subtotal Other receivables (3) 8,071,981 5,315,507 2,152,614 3,931,636 3,386,118 1,360,822 24,218,678 6.4 20,848,408 5.2 Total loans Sureties and guarantees (4) 2,858,099 729,967 949,855 4,300,138 8,984,887 48,656,776 66,479,722 17.5 71,957,740 17.8 Loan assignment - real estate receivables certificate 44,506 44,505 44,503 128,079 191,146 642,648 1,095,387 0.3 1,274,278 0.3 Co-obligation from assignment of rural loan (4) - 92,179 92,179 - 102,510 - Loans available for import (4) 8,049 13,171 5,347 39,682 - - 66,249 - 276,225 0.1 Confirmed exports loans (4) 4,004 2,550 964 22,297 58,687 2,499 91,001 - 70,619 - Acquisition of credit card receivables 421,758 253,325 154,978 176,254 48,055 - 1,054,370 0.3 1,283,166 0.3 Grand total in 2016 Grand total in 2015 30 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On June 30 - R$ thousand Non-performing loans Past-due installments 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 540 days Total in 2016 (B) % (5) Total in 2015 (B) % (5) Discounted trade receivables and loans (1) 2,842,212 1,497,476 1,226,650 2,932,876 3,883,330 12,382,544 89.4 9,302,049 87.8 Financing 294,397 202,294 131,884 207,811 132,721 969,107 7.0 914,229 8.6 Agricultural and agribusiness loans 33,098 38,997 23,285 30,118 62,318 187,816 1.4 150,244 1.4 Subtotal Leasing 11,373 9,310 7,050 10,998 8,269 47,000 0.3 63,335 0.6 Advances on foreign exchange contracts (2) 8,074 14,018 6,486 11,405 603 40,586 0.3 39,565 0.4 Subtotal Other receivables (3) 27,049 36,517 53,480 82,577 21,967 221,590 1.6 123,762 1.2 Grand total in 2016 Grand total in 2015 On June 30 - R$ thousand Non-performing loans Installments not yet due 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total in 2016 (C) % (5) Total in 2015 (C) % (5) Discounted trade receivables and loans (1) 835,482 719,961 633,084 1,624,463 2,329,806 5,387,951 11,530,747 66.6 9,621,581 65.1 Financing 234,860 212,439 209,180 601,990 983,091 3,082,838 5,324,398 30.8 4,689,453 31.7 Agricultural and agribusiness loans 1,221 1,901 1,810 10,493 38,678 206,489 260,592 1.5 272,123 1.8 Subtotal Leasing 10,592 10,018 9,407 25,963 39,836 72,274 168,090 1.0 214,559 1.4 Subtotal Other receivables (3) 1,046 1,005 1,024 2,924 4,318 8,166 18,483 0.1 7,365 - Grand total in 2016 Grand total in 2015 Bradesco 31 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On June 30 - R$ thousand Grand total Total in 2016 (A+B+C) % (5) Total in 2015 (A+B+C) % (5) Discounted trade receivables and loans (1) 164,924,387 40.2 172,003,708 40.0 Financing 121,727,636 29.6 127,661,513 29.7 Agricultural and agribusiness loans 19,822,041 4.8 22,879,320 5.3 Subtotal Leasing 2,467,100 0.6 3,659,531 0.9 Advances on foreign exchange contracts (2) (Note 9a) 8,419,267 2.0 7,835,451 1.8 Subtotal Other receivables (3) 24,458,751 6.0 20,979,535 4.9 Total loans Sureties and guarantees (4) 66,479,722 16.2 71,957,740 16.7 Loan assignment - real estate receivables certificate 1,095,387 0.3 1,274,278 0.3 Co-obligation from assignment of rural loan (4) 92,179 - 102,510 - Loans available for import (4) 66,249 - 276,225 0.1 Confirmed exports loans (4) 91,001 - 70,619 - Acquisition of credit card receivables 1,054,370 0.3 1,283,166 0.3 Grand total in 2016 Grand total in 2015 Including credit card loans and advances on credit card receivables of R$16,602,784 thousand (R$17,004,023 thousand in 2015); Advances on foreign exchange contracts are classified as a deduction from “Other Liabilities”; The item “Other Receivables” comprises receivables on sureties and guarantees honored, receivables on sale of assets, securities and credits receivable, income receivable from foreign exchange contracts and export contracts and credit card receivables (cash and installment purchases at merchants) totaling R$20,036,092 thousand (R$18,189,532 thousand in 2015); Recorded in off-balance sheet accounts; and Percentage of each type in relation to the total loan portfolio, including sureties and guarantee, loan assignment and acquisition of receivables. 32 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) By type and levels of risk On June 30 - R$ thousand Levels of risk AA A B C D E F G H Total in % (1) Total in % (1) Discounted trade receivables and loans 22,244,673 77,567,129 10,950,787 22,824,628 7,712,260 4,187,208 2,825,320 2,260,940 14,351,442 164,924,387 48.2 172,003,708 48.5 Financing 49,850,220 20,945,276 37,495,565 8,584,192 1,645,106 776,431 430,616 322,677 1,677,553 121,727,636 35.6 127,661,513 36.0 Agricultural and agribusiness loans 2,674,691 2,519,942 7,931,863 5,673,314 585,860 219,015 39,920 48,739 128,697 19,822,041 5.8 22,879,320 6.4 Subtotal Leasing 411,488 388,046 1,378,105 45,030 59,076 23,332 23,678 37,067 101,278 2,467,100 0.7 3,659,531 1.0 Advances on foreign exchange contracts (2) 3,413,525 2,809,194 1,141,564 878,420 100,726 42,865 3,406 4,766 24,801 8,419,267 2.5 7,835,451 2.2 Subtotal Other receivables 2,853,128 15,941,026 1,786,258 2,981,423 176,309 82,450 63,125 84,311 490,721 24,458,751 7.2 20,979,535 5.9 Grand total in 2016 % Grand total in 2015 % Percentage of each type in relation to the total loan portfolio, excluding sureties and guarantees, loan assignments, acquisition of receivables and co-obligation in rural loan assignments; and See Note 9a. Bradesco 33 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Maturity ranges and levels of risk On June 30 - R$ thousand Levels of risk Non-performing loans AA A B C D E F G H Total in 2016 % (1) Total in 2015 % (1) Installments not yet due - - 1 to 30 - - 175,581 261,113 147,164 87,602 72,239 59,606 279,896 1,083,201 6.3 1,034,514 7.0 31 to 60 - - 133,919 212,003 135,371 102,900 65,909 51,808 243,414 945,324 5.5 848,736 5.7 61 to 90 - - 115,935 165,627 121,756 90,837 63,332 49,680 247,338 854,505 4.9 783,032 5.3 91 to 180 - - 205,320 419,630 345,635 349,979 169,653 135,978 639,638 2,265,833 13.1 1,936,972 13.1 181 to 360 - - 300,799 632,325 539,954 388,162 260,919 273,101 1,000,469 3,395,729 19.6 2,964,981 20.0 More than 360 - - 965,805 1,646,133 1,651,362 1,034,235 634,412 546,690 2,279,081 8,757,718 50.6 7,236,846 48.9 Past-due installments (2) - - 1 to 14 - - 24,101 124,352 85,458 83,107 65,880 74,764 1,370,338 1,828,000 13.2 682,267 6.4 15 to 30 - - 479,147 322,933 170,089 139,972 50,963 34,426 190,673 1,388,203 10.0 1,276,965 12.1 31 to 60 - - 11,387 737,163 386,461 164,283 99,604 83,973 315,741 1,798,612 13.0 1,497,045 14.1 61 to 90 - - - 16,474 671,441 201,885 119,284 89,616 350,135 1,448,835 10.5 1,200,760 11.3 91 to 180 - - - 4,284 55,611 575,396 757,284 757,575 1,125,635 3,275,785 23.7 2,825,263 26.8 181 to 360 - 11,139 23,031 21,339 3,978,046 4,033,555 29.1 2,990,327 28.2 More than 360 - 75,653 75,653 0.5 120,557 1.1 Subtotal - - Specific provision - - 24,120 136,261 431,030 968,849 1,191,255 1,524,989 12,096,057 16,372,561 12,698,256 Percentage of maturities by type of installment; and For transactions with terms of more than 36 months, past-due periods are doubled, as permitted by CMN Resolution No.2,682/99. 34 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On June 30 - R$ thousand Levels of risk Performing loans AA A B C D E F G H Total in % (1) Total in % (1) Installments not yet due 1 to 30 7,163,925 16,860,008 3,617,171 6,183,430 696,009 369,776 132,948 73,574 588,619 35,685,460 11.5 37,443,074 11.4 31 to 60 4,478,869 11,547,473 2,509,184 4,456,897 559,490 193,853 50,786 67,590 277,774 24,141,916 7.8 26,708,668 8.1 61 to 90 3,871,786 6,733,143 1,707,825 2,461,588 169,066 59,409 51,920 53,643 174,473 15,282,853 4.9 16,917,243 5.1 91 to 180 9,003,457 13,512,989 4,431,407 5,629,627 371,383 164,019 121,366 72,368 1,300,496 34,607,112 11.1 39,925,031 12.1 181 to 360 13,923,062 19,406,562 5,633,285 5,240,527 573,578 375,237 110,009 73,596 471,777 45,807,633 14.8 49,995,851 15.2 More than 360 43,006,626 52,110,438 40,373,276 12,472,901 3,599,509 939,510 536,526 239,173 1,865,296 155,143,255 49.9 158,630,926 48.1 Generic provision - 601,639 582,721 1,093,349 596,904 630,541 501,777 405,961 4,678,435 9,091,327 7,098,189 Grand total in 2016 (2) Existing provision - 872,366 848,812 2,603,886 3,068,218 2,656,792 2,363,528 2,686,288 16,774,492 31,874,382 Minimum required provision - 601,639 606,841 1,229,610 1,027,934 1,599,390 1,693,032 1,930,950 16,774,492 25,463,888 Excess provision (3) - 270,727 241,971 1,374,276 2,040,284 1,057,402 670,496 755,338 - 6,410,494 Grand total in 2015 (2) Existing provision - 746,995 689,516 2,090,389 2,036,534 1,904,361 2,288,401 2,120,673 11,923,688 23,800,557 Minimum required provision - 699,292 628,577 1,382,081 716,749 1,153,789 1,791,422 1,500,847 11,923,688 19,796,445 Excess provision (3) - 47,703 60,939 708,308 1,319,785 750,572 496,979 619,826 - 4,004,112 Percentage of maturities by type of installment; The grand total includes performing loans of R$310,668,229 thousand (R$329,620,793 thousand in 2015) and non-performing loans of R$31,150,953 thousand (R$25,398,265 thousand in 2015); and On June 30, 2016, it includes a provision for guarantees provided, comprising sureties, letters of credit and standby letter of credit, which is presented here within the balance for the excess provision, and totals R$1,856,267 thousand (R$511,396 thousand in 2015) (Note 19b). Bradesco 35 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate d) Concentration of loans On June 30 - R$ thousand % (1) % (1) Largest borrower 8,329,219 2.4 10,487,111 3.0 10 largest borrowers 30,349,969 8.9 30,940,260 8.7 20 largest borrowers 45,140,006 13.2 44,833,721 12.6 50 largest borrowers 65,199,798 19.1 64,535,133 18.2 100 largest borrowers 79,677,403 23.3 78,955,517 22.2 Percentage on total portfolio (as defined by Bacen), e) By economic sector On June 30 - R$ thousand % % Public sector Federal government Petrochemical 8,329,219 10,487,111 3.0 State government - - Production and distribution of electricity 2,070 - 14,274 - Private sector Manufacturing Food products and beverages 11,894,117 3.5 13,197,221 3.7 Steel. metallurgy and mechanics 9,717,853 2.8 10,249,347 2.9 Light and heavy vehicles 8,127,333 2.4 6,695,148 1.9 Pulp and paper 4,318,828 1.3 4,132,986 1.2 Chemical 3,172,113 0.9 4,726,080 1.3 Rubber and plastic articles 2,481,221 0.7 2,824,796 0.8 Textiles and apparel 2,480,670 0.7 3,206,813 0.9 Extraction of metallic and non-metallic ores 2,310,935 0.7 2,295,786 0.6 Automotive parts and accessories 2,042,977 0.6 2,073,083 0.6 Non-metallic materials 1,831,101 0.5 2,063,372 0.5 Furniture and wood products 1,809,580 0.5 2,150,036 0.6 Oil refining and production of alcohol 1,230,881 0.4 1,710,494 0.5 Leather articles 883,652 0.3 836,662 0.2 Electric and electronic products 802,681 0.2 1,332,202 0.4 Publishing. printing and reproduction 458,823 0.1 537,606 0.2 Other industries 2,439,390 0.7 2,407,799 0.7 Commerce Merchandise in specialty stores 6,905,409 2.0 7,869,890 2.2 Non-specialized retailer 4,540,792 1.3 5,519,345 1.5 Food products. beverages and tobacco 4,273,878 1.3 4,856,149 1.4 Clothing and footwear 2,904,007 0.8 3,057,929 0.9 Waste and scrap 2,831,642 0.8 3,626,012 1.0 Automobile 2,747,575 0.8 3,101,390 0.9 Motor vehicle repairs. parts and accessories 2,590,635 0.8 2,905,800 0.8 Agricultural products 1,875,368 0.5 2,536,933 0.7 Grooming and household articles 1,822,872 0.5 2,109,805 0.6 Fuel 1,656,070 0.5 1,859,280 0.5 Wholesale of goods in general 946,248 0.3 1,036,086 0.3 36 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On June 30 - R$ thousand % % Trading intermediary 835,470 0.2 974,347 0.3 Other commerce 2,369,884 0.7 1,830,956 0.5 Financial intermediaries Services Civil construction 22,544,707 6.6 23,144,521 6.5 Transportation and storage 16,022,150 4.7 17,174,880 4.8 Real estate activities. rentals and corporate services 13,365,041 3.9 12,716,032 3.6 Holding companies. legal. accounting and business advisory services 7,127,961 2.1 7,010,479 2.0 Clubs. leisure. cultural and sport activities 5,166,934 1.5 5,329,362 1.5 Production and distribution of electric power. gas and water 4,429,341 1.3 4,929,125 1.4 Social services. education. health. defense and social security 2,982,320 0.9 2,968,776 0.9 Hotels and catering 2,836,159 0.8 2,872,518 0.8 Telecommunications 307,456 0.1 754,612 0.2 Other services 12,823,904 3.9 17,547,878 4.9 Agriculture. cattle raising. fishing. forestry and timber industry Individuals Total Bradesco 37 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate f) Breakdown of loans and allowance for loan losses Level of risk On June 30 - R$ thousand Portfolio balance Non-performing loans Performing loans Total % (1) % 2016 YTD (2) % 2015 YTD (2) Installments past due Installments not yet due Total - non-performing loans AA - - - 81,447,725 81,447,725 23.8 23.8 21.9 A - - - 120,170,613 120,170,613 35.2 59.0 61.3 B 514,635 1,897,359 2,411,994 58,272,148 60,684,142 17.7 76.7 79.0 C 1,205,206 3,336,831 4,542,037 36,444,970 40,987,007 12.0 88.7 92.0 Subtotal D 1,369,060 2,941,242 4,310,302 5,969,035 10,279,337 3.0 91.7 94.0 E 1,175,782 2,053,715 3,229,497 2,101,804 5,331,301 1.6 93.3 95.1 F 1,116,046 1,266,464 2,382,510 1,003,555 3,386,065 1.0 94.3 96.1 G 1,061,693 1,116,863 2,178,556 579,944 2,758,500 0.8 95.1 96.7 H 7,406,221 4,689,836 12,096,057 4,678,435 16,774,492 4.9 100.0 100.0 Subtotal Grand total in 2016 % Grand total in 2015 % Percentage of level of risk in relation to the total portfolio; and Cumulative percentage of level of risk on total portfolio. 38 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Level of risk On June 30 - R$ thousand Provision % Minimum provisioning required Minimum required Excess (2) Existing % 2016 YTD (1) % 2015 YTD (1) Specific Generic Total Installments past due Installments not yet due Total specific AA - A 0,5 - - - 601,639 601,639 270,727 872,366 0.7 0.5 B 1,0 5,146 18,974 24,120 582,721 606,841 241,971 848,812 1.4 1.1 C 3,0 36,156 100,105 136,261 1,093,349 1,229,610 1,374,276 2,603,886 6.4 4.5 Subtotal D 10,0 136,906 294,124 431,030 596,904 1,027,934 2,040,284 3,068,218 29.8 28.4 E 30,0 352,735 616,114 968,849 630,541 1,599,390 1,057,402 2,656,792 49.8 49.5 F 50,0 558,023 633,232 1,191,255 501,777 1,693,032 670,496 2,363,528 69.8 63.9 G 70,0 743,185 781,804 1,524,989 405,961 1,930,950 755,338 2,686,288 97.4 98.9 H 100,0 7,406,221 4,689,836 12,096,057 4,678,435 16,774,492 - 16,774,492 100.0 100.0 Subtotal Grand total in 2016 % Grand total in 2015 % Percentage of existing provision in relation to total portfolio, by level of risk; and On June 30, 2016, it includes a provision for guarantees provided, comprising sureties, letters of credit and standby letter of credit, which is presented here within the balance for excess provision, and totals R$1,856,267 thousand (R$511,396 thousand in 2015) (Note 19b). Bradesco 39 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate g) Changes in allowance for loan losses Accrued on June 30 - R$ thousand Opening balance - Specific provision (1) 14,273,631 11,946,960 - Generic provision (2) 8,814,824 7,134,243 - Excess provision (3) (4) 6,409,522 4,006,040 Additions (Note 8h-1) Write-offs/o ther Closing balance - Specific provision (1) 16,372,561 12,698,256 - Generic provision (2) 9,091,327 7,098,189 - Excess provision (3) (4) 6,410,494 4,004,112 For contracts with installments past due for more than 14 days; Recorded based on the customer/transaction classification and therefore not included in the preceding item; The additional provision is recorded based on Management’s experience and the expectation in relation to the loan portfolio, to determine the total provision deemed sufficient to cover specific and general credit risk, when considered together with the provision calculated based on levels of risk and the corresponding minimum percentage in the provision established by Resolution No.2,682/99. The excess provision per customer was classified according to the level of risk in Note 8f; and On June 30, 2016, it includes the provision for guarantees provided, comprising sureties, letters of credit and standby letter of credit, which is presented here within the balance for excess provision, and totals R$1.856.267 thousand (R$ 511,396 thousand in 2015) (Note 19b). h) Allowance for Loan Losses expense net of amounts recovered Expenses with the allowance for loan losses, net of credit write-offs recovered, are as follows. Accrued on June 30 - R$ thousand Amount recorded (1) 11,800,041 8,062,894 Amount recovered (2) (2,335,465) (1,890,432) Allowance for Loan Losses expense net of amounts recovered (1) In the first semester of 2016, includes amount recorded of the provision of guarantees offered, comprising sureties, guarantees, letters of credit and standby letter of credit, which are presented in the “excess” provision, totaling R$1,162,084 thousand (R$89,800 thousand in 2015); and (2) Classified in income from loans (Note 8j). i) Changes in the renegotiated portfolio Accrued on June 30 - R$ thousand Opening balance Amount renegotiated 7,204,903 6,251,970 Amount received (3,515,909) (3,415,276) Write-offs (2,537,620) (2,047,629) Closing balance Allowance for loan losses 9,090,214 7,138,455 Percentage on renegotiated portfolio 65.5% 61.7% 40 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate j) Income from loans and leasing Accrued on June 30 - R$ thousand Discounted trade receivables and loans 23,792,396 21,953,463 Financing 7,601,597 7,234,773 Agricultural and agribusiness loans 913,669 726,173 Subtotal Recovery of credits charged-off as losses 2,335,465 1,890,432 Subtotal Leasing, net of expenses 160,744 268,904 Total k) Conciliation of the composition of the portfolio of financial leasing, at present value, with the accounting balances (Notes 3g and 8b): Accrued on June 30 - R$ thousand Financial leases receivable 2,310,803 3,447,471 Income to be appropriated for financial leases receivable (2,220,258) (3,385,437) Financial leased assets plus the losses in leases (net ) 7,877,802 10,785,477 Accrued depreciation on asset finance leasing : - Accumulated depreciation (4,953,168) (6,557,448) - Difference in depreciation 2,094,626 2,743,177 Anticipated guaranteed residual value (Note 19b) (2,642,705) (3,373,709) Total of the present value 9) OTHER RECEIVABLES a) Foreign exchange portfolio Balances On June 30 - R$ thousand Assets – other receivables Exchange purchases pending settlement 8,658,659 12,307,567 Exchange sale receivables 25,208,159 4,316,796 (-) Advances in domestic currency received (392,366) (452,988) Income receivable on advances granted 101,165 74,134 Total Liabilities – other liabilities Exchange sales pending settlement 24,411,712 4,361,675 Exchange purchase payables 9,422,529 11,611,070 (-) Advances on foreign exchange contracts (8,419,267) (7,835,451) Other 10,850 4,737 Total Net foreign exchange portfolio Off-balance-sheet accounts: - Loans available for import 66,249 276,225 - Confirmed exports loans 91,001 70,619 Bradesco 41 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Foreign exchange results Adjusted foreign exchange results for presentation purposes Accrued on June 30 - R$ thousand Foreign exchange income Adjustments: - Income on foreign currency financing (1) 66,736 139,402 - Income on export financing (1) 989,057 685,895 - Income on foreign investments (2) 1,772 26,940 - Expenses of liabilities with foreign bankers (3) (Note 16c) 66,308 (769,822) - Funding expenses (4) (806,526) (424,604) - Other 4,270,806 (408,682) Total adjustments Adjusted foreign exchange income Recognized in “Income from loans”; Recognized in “Income from security transactions”; Related to funds for financing of advances on foreign exchange contracts and import financing, recognized in “Borrowing and on-lending expenses”; and Refers to funding expenses of investments in foreign exchange. b) Sundry On June 30 - R$ thousand Deferred tax assets (Note 32c) Parte superior do formulário 43,620,754 33,721,507 Credit card operations 21,090,462 19,472,698 Debtors for escrow deposits 10,900,630 9,760,269 Trade and credit receivables (1) 5,447,864 3,605,496 Prepaid taxes 5,031,490 4,785,597 Other debtors 4,789,910 5,483,531 Payments to be reimbursed 776,566 651,931 Receivables from sale of assets 90,357 87,578 Other Parte inferior do formulário 571,090 536,129 Total Primarily includes receivables from the acquisition of loans without substantial transfer of risks and benefits. 42 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate OTHER ASSETS a) Foreclosed assets/other On June 30 - R$ thousand Cost Provision for losses Cost net of provision Real estate 1,359,440 (221,782) 1,137,658 792,931 Vehicles and similar 583,996 (353,433) 230,563 219,016 Goods subject to special conditions 327,352 (327,352) - - Inventories/warehouse 43,075 - 43,075 44,564 Machinery and equipment 27,692 (18,025) 9,667 4,501 Other 25,766 (18,517) 7,249 5,786 Total in 2016 Total in 2015 b) Prepaid expenses On June 30 - R$ thousand Commission on the placement of loans and financing (1) 536,610 1,055,567 Advertising and marketing expenses (2) 139,898 104,403 Other (3) 1,275,066 557,602 Total Commissions paid to storeowners, car dealers and correspondent banks – payroll-deductible loans; Prepaid expenses of future advertising and marketing campaigns on media; and It includes, basically, (i) anticipation of commissions concerning the operational agreement to offer credit cards and other products and (ii) card issue costs. Bradesco 43 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate INVESTMENTS The income/expense from the equity method accounting of investments was recorded in the income statement, under “Equity in the Earnings (Losses) of Unconsolidated and Jointly Controlled Companies”, and correspond in the first semester of 2016 to R$(6,807,698) thousand (R$9,215,106 thousand in 2015) and the investments under the entry "Earnings of Affiliates and Subsidiaries" and correspond to R$32,319,527 thousand (R$32,972,199 thousand in 2015). Companies (1) R$ thousand Capital Stock Shareholders’ equity adjusted Number of shares/ quotas held (inthousands) Equity interest consolidated on capital stock Adjusted income Book value Equity accounting adjustments (2) Common Preferred Quotas June 30, 1st semester of 2016 1st semester of 2015 Bradseg Participações S.A. (3) 11,440,979 24,028,758 7,542,117 - - 97.11% 2,525,209 23,335,350 2,452,364 2,426,435 Rubi Holdings Ltda. 5,815,169 4,008,511 - - 5,815,169 99.92% 475,885 4,005,304 475,504 461,469 Tibre Holdings Ltda. 275,000 529,558 - - 275,000 100.00% 28,693 529,558 28,693 24,056 BF Promotora de Vendas Ltda. 426,220 279,275 - - 426,220 100.00% (22,249) 279,275 (22,249) (7,441) Embaúba Holdings Ltda. 326,000 287,959 - - 285,905 87.70% 14,342 252,540 12,578 39,746 Haitong Banco de Investimento do Brasil S.A. 420,000 655 12,734 12,734 - 20.00% 17,725 131,128 3,545 (6,957) Bradescard Elo Participações S,A, 669,200 337,128 4,167,605 - - 100.00% 20,813 337,128 20,813 7,695 Earnings of Affiliates and Subsidiaries Abroad 289,950 (3,156) (4,867) Other (4) 3,159,294 (2,929) 165,149 Foreign exchange gain/loss of branches abroad (9,772,861) 6,109,821 Total Earnings of Affiliates and Subsidiaries Data related to June 30, 2016; The adjustment considers income calculated periodically by the companies and includes equity variations recorded by the investees not recognized in profit or loss, as well as alignment of accounting practice adjustments, where applicable; Increased capital in March 2016, amount to R$241 milion; and Basically, investments in the enterprises: Serel Participações em Imóveis S.A., Bankpar Consultoria e Serviços Ltda., Caetê Holdings Ltda., Ganant Corretora de Seguros Ltda., Miramar Holdings S.A., Neon Holdings S.A. and Imagra Imobiliária e Agrícola Ltda. 44 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate PREMISES AND EQUIPMENT AND LEASED ASSETS On June 30 - R$ thousand Annual rate of depreciation Cost Depreciation Cost net of depreciation Property and equipment: - Buildings 4% 39,358 (25,944) 13,414 14,267 - Land - 5,513 - 5,513 5,514 Facilities, furniture and equipment in use 10% 4,378,214 (2,363,428) 2,014,786 1,937,374 Security and communication systems 10% 238,681 (165,057) 73,624 61,512 Data processing systems 20 to 50% 3,387,891 (2,213,343) 1,174,548 832,621 Transportation systems 20% 98,850 (37,466) 61,384 44,850 Fixed Assets in Course 499 - 499 383 Subtotal Leased assets 7,877,802 (2,858,541) 5,019,261 6,971,207 Grand total in 2016 Grand total in 2015 The fixed assets to net worth ratio is 33.8% when considering only the companies and payment institutions within the economic group (the “Prudential Conglomerate”), where the maximum limit is 50.0%. DEFERRED On June 30 - R$ thousand Cost Amortization Cost net of amortization Development of systems 1,492,067 (1,477,075) 14,992 49,431 Grand total in 2016 Grand total in 2015 Bradesco 45 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate INTANGIBLE ASSETS a) Intangible assets Acquired intangible assets consist of: On June 30 - R$ thousand Rate of Amortization (1) Cost Amortization Cost net of amortization Acquisition of financial services rights Contract (4) 4,393,360 (2,535,105) 1,858,255 1,598,930 Software (2) 20% 6,288,952 (3,316,429) 2,972,523 2,996,473 Future profitability/ client porffolio (3) Up to 20% 2,760,664 (889,647) 1,871,017 1,954,912 Other (5) Contract 2,982,417 (655,761) 2,326,656 2,657,273 Total in 2016 Total in 2015 Intangible assets are amortized over an estimated period of economic benefit and recognized in “other administrative expenses” and “other operating expenses”, where applicable; Software acquired and/or developed by specialized companies; Composed of goodwill on the acquisition of equity interest in Banco Bradescard - R$692,634 thousand, Cielo/Investees - R$1,019,467 thousand and Banco Bradesco BBI S.A. - R$137,200 thousand; Based on the pay-back of each agreement; and Includes the operational agreement between Cielo, our jointly-controlled subsidiary and Banco do Brasil, which created an association, to manage the transactions originating from credit card operations, which will be amortized within up to 30 years. b) Changes in intangible assets by type R$ thousand Acquisition of banking rights Software Future profitability/ client portfolio Other Initial balance Additions (reductions) 142,707 536,528 (97,064) 95,152 677,323 4,120,143 Amortization for the period (436,279) (466,357) (37,751) (135,733) (1,076,120) (1,141,069) Closing balance 46 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate DEPOSITS, SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE AND FUNDS FROM ISSUANCE OF SECURITIES a) Deposits On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days ● Demand deposits (1) 23,612,306 - - - ● Savings deposits (1) 87,209,226 - - - ● Interbank deposits 272,220 240,365 252 - ● Time deposits (2) 6,937,181 11,564,968 7,762,827 42,525,409 Grand total in 2016 % Grand total in 2015 % Classified as “1 to 30 days”, not considering average historical turnover; and Considers the actual maturities of investments. b) Securities sold under agreements to repurchase On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Own portfolio ● Government securities 23,517,132 219,324 21,173 5,148 23,762,777 34,040,450 ● Debentures of own issuance 2,251,008 34,305,064 10,128,523 41,970,734 88,655,329 71,964,862 ● Foreign 6,283,170 2,626,307 - 1,201,688 10,111,165 6,533,632 Third-party portfolio (1) - - - Unrestricted portfolio (1) - - Grand total in 2016 % Grand total in 2015 % Represented by government securities, Bradesco 47 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Funds from issuance of securities On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Securities – Brazil: - Mortgage bonds - 198,635 - Letters of credit for real estate 1,609,698 5,516,291 10,464,786 6,172,101 23,762,876 17,424,426 - Letters of credit for agribusiness 1,932,168 3,805,700 993,899 1,508,986 8,240,753 8,652,898 - Financial bills 425,246 18,797,064 22,367,184 40,811,485 82,400,979 64,745,321 Subtotal Securities – Overseas: - MTN Program Issues (1) 67,163 80,078 2,513,781 178,177 2,839,199 5,666,606 - Securitization of future flow of money orders received from overseas 11,039 479,298 466,627 2,533,653 3,490,617 2,445,378 Subtotal Structured operations certificates Grand total in 2016 % Grand total in 2015 % Issuance of securities on the international market to invest in foreign exchange transactions, pre-export financing, import financing and working capital financing, predominately in the medium and long terms. 48 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate d) Cost for market funding and inflation Accrued on June 30 - R$ thousand Savings deposits 3,210,335 3,063,380 Time deposits 3,175,928 4,632,852 Securities sold under agreements to repurchase 14,237,672 14,246,769 Funds from issuance of securities 10,297,090 5,697,530 Other funding expenses 210,814 234,496 Total BORROWING AND ON-LENDING a) Borrowing On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Overseas Grand total in 2016 % Grand total in 2015 % b) On-lending On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days In Brazil - National Treasury - 44,438 - - 44,438 30,931 - BNDES 259,570 1,270,400 1,154,078 8,496,979 11,181,027 11,498,972 - FINAME 731,762 3,229,604 3,411,923 15,149,220 22,522,509 27,682,447 - Other institutions 767 943 1,299 - 3,009 15,844 Overseas - 1,250 - - Grand total in 2016 % Grand total in 2015 % Bradesco 49 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Borrowing and on-lending expenses Accrued on June 30 - R$ thousand Borrowing: - In Brazil 162,920 11,487 - Overseas 165,350 95,724 Subtotal borrowing On-lending in Brazil: - National Treasury 2,865 1,927 - BNDES 445,977 373,773 - FINAME 273,252 391,935 - Other institutions 34 779 On-lending overseas: - Payables to foreign bankers (Note 9a) (66,308) 769,822 - Other expenses with foreign on-lending (12,336,751) 8,707,167 Subtotal on-lending Total PROVISIONS, CONTINGENT ASSETS AND LIABILITIES AND LEGAL LIABILITIES – TAX AND SOCIAL SECURITY a) Contingent assets Contingent assets are not recognized in the financial statements, However, there are ongoing proceedings where the chance of success is considered probable, such as: a) Social Integration Program (PIS), claiming to offset PIS against Gross Operating Income, paid under Decree-Laws No.2,445/88 and No.2,449/88, regarding the payment that exceeded the amount due under Supplementary Law No.07/70 (PIS Repique); and b) other taxes, the legality and/or constitutionality of which is being challenged, where the decision may lead to reimbursement of amounts paid. b) Provisions classified as probable losses and legal obligations – tax and social security Organização is a party to a number of labor, civil and tax lawsuits, arising from the normal course of business. Management recorded provisions where based on their opinion and that of their legal counsel, the nature of the lawsuit, similarity to previous lawsuits, complexity and the courts standing, the loss is deemed probable. Management considers that the provision is sufficient to cover the future losses generated by the respective lawsuits, Provisions related to legal obligations are maintained until the conclusion of the lawsuit, represented by judicial decisions with no further appeals or due to the statute of limitation. I - Labor claims These are claims brought by former employees and outsourced employees seeking indemnifications, most significantly for unpaid “overtime”, pursuant to Article 224 of the Consolidation of Labor Laws (CLT), In proceedings in which a judicial deposit is used to guarantee the execution of the judgment, the labor provision is made considering the estimated loss of these deposits, For proceedings with similar characteristics and not judged, the provision is recorded based on the average calculated value of payments made for labor complaints settled in the past 12 months; and for proceedings originating from acquired banks, with unique characteristics, the calculation and assessment of the required balance is conducted periodically, based on the updated recent loss history. 50 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Overtime is monitored by using electronic time cards and paid regularly during the employment contract and, accordingly, the claims filed by former employees do not represent significant amounts. II - Civil claims These are claims for pain and suffering and property damages, mainly relating to protests, returned checks, the inclusion of information about debtors in the credit restriction registry and the replacement of inflation adjustments excluded as a result of government economic plans. These lawsuits are individually controlled using a computer-based system and provisioned whenever the loss is deemed as probable, considering the opinion of Management and their legal counsel, the nature of the lawsuits, similarity with previous lawsuits, complexity and positioning of the courts. Most of these lawsuits are brought to the Special Civil Court (JEC), in which the claims are limited to 40 times the minimum wage and do not have a significant impact on Organização financial position. There are a significant number of legal claims pleading alleged differences in adjustment for inflation on savings account balances due to the implementation of economic plans that were part of the federal government’s economic policy to reduce inflation in the ‘80s and ‘90s. Although Bradesco complied with the law and regulation in force at the time, these lawsuits have been recorded in provisions, taking into consideration the claims where the Bank is the defendant and the perspective of loss, which is considered after the analysis of each demand, based on the current decision of the Superior Court of Justice (STJ). Note that, regarding disputes relating to economic plans, the Federal Supreme Court (STF) suspended the prosecution of all lawsuits at the cognizance stage, until the Court issues a final decision on the right under litigation. III - Legal obligations – provision for tax risks The Organização is disputing the legality and constitutionality of certain taxes and contributions in court, for which provisions have been recorded in full, although there is a good chance of a favorable outcome, based on the opinion of Management and their legal counsel. The processing of these legal obligations and the provisions for cases for which the risk of loss is deemed as probable is regularly monitored in the legal court. During or after the conclusion of each case, a favorable outcome may arise for the Organization, resulting in the reversal of the related provisions. The main cases are: - PIS and Cofins – R$2,190,030 thousand (R$1,991,639 thousand in 2015): a request for authorization to calculate and pay PIS and Cofins based on effective billing, as set forth in Article 2 of Supplementary LawNo. 70/91, removing from the calculation base the unconstitutional inclusion of other revenues other than those billed; - IRPJ/CSLL on losses of credits – R$1,754,261 thousand (R$2,108,335thousand in 2015): we are requesting to deduct from income tax and social contributions payable (IRPJ and CSLL, respectively) amounts of actual and definite loan losses related to unconditional discounts granted during collections, regardless of compliance with the terms and conditions provided for in Articles 9 to 14 of Law No.9,430/96 that only apply to temporary losses; - PIS – EC 17/97 - R$237,874 thousand (R$229,245 thousand in 2015): for the period from July 1997 to February 1998, request to calculate and pay Pis contributions as established by LC 07/70 (Pis Repique) and not as established by EC 17/97 (Pis on Gross Operating Income). Bradesco 51 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate - PIS – R$332,776 thousand (R$318,984 thousand in 2015): we are requesting the authorization to offset overpaid amounts in 1994 and 1995 as Pis contribution, corresponding to the surplus paid over that calculated on the tax base established in the Constitution, i,e,, gross operating income, as defined in the income tax legislation (set out in Article 44 of Law No.4,506/64), which excludes interest income; and - Pension Contributions – R$1,035,025 thousand (R$954,991 thousand in 2015): official notifications related to the pension contributions on financial contributions in private pension plans, considered by the audit as compensatory sums subject to the incidence of such financial contributions and isolated fine for not withholding tax of the IRRF on the related financial contributions. IV - Provisions by nature On June 30 - R$ thousand Labor claims 2,931,745 2,547,766 Civil claims 3,349,732 3,272,841 Subtotal (1) Provision for tax risks (2) 7,095,543 6,465,817 Total Note 19b; and Classified under “Other liabilities - tax and social security” (Note 19a). V - Changes in provisions R$ thousand Labor (1) Civil Tax (2) (3) Balance on December 31, 2015 Adjustment for inflation 199,850 187,470 272,709 Provisions, net of reversals and write-offs 299,720 495,764 486,269 Payments (444,449) (655,088) (40,089) Balance on June 30, 2016 Mainly include legal liabilities. c) Contingent liabilities classified as possible losses The Organização maintains a system to monitor all administrative and judicial proceedings in which the institution is plaintiff or defendant and, based on the opinion of legal counsel, classifies the lawsuits according to the expectation of loss. Case law trends are periodically analyzed and, if necessary, the related risk is reclassified, In this respect, contingent lawsuits deemed to have a possible risk of loss are not recorded as a liability in the financial statements. The main proceedings in this category are the following : a) leasing companies’ Tax on Services of any Nature (ISSQN), total lawsuits correspond to R$1,993,543 thousand (R$1,872,384 thousand in 2015) which relates to the municipal tax demands from municipalities other than those in which the company is located and where, under law, tax is collected; b) 2006-2010 income tax and social contribution, relating to goodwill amortization being disallowed on the acquisition of investments, for the amount of R$1,860,074 thousand (R$977,141 thousand in 2015); c) IRPJ and CSLL deficiency notice relating to the disallowance of loan loss deductions, for the amount of R$1,078,527 thousand (R$1,046,158 thousand in 2015); and d) IRPJ and CSLL deficiency note relating to disallowance of exclusions of revenues from the mark-to-market of securities from 2007 to 2010, and differences in depreciation and operating expenses and income, amounting to R$949,232 thousand (R$1,287,426 thousand in 2015). 52 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate SUBORDINATED DEBT On June 30 - R$ thousand Original term in years Amount of the operation In Brazil: Subordinated CDB: 2015 (1) 6 - - 2,100,767 2016 (4) 6 - - 1,046 2019 10 20,000 53,130 45,152 Financial bills: 2016 (4) 6 100,879 207,698 180,560 2017 6 8,630,999 10,780,359 10,168,842 2018 6 8,262,799 9,660,366 9,219,976 2019 6 21,858 31,837 28,027 2017 7 40,100 90,400 78,327 2018 7 141,050 278,304 235,261 2019 7 3,172,835 3,402,969 3,331,045 2020 7 1,700 2,511 2,207 2022 (2) 7 4,305,011 4,708,635 - 2023 (5) 7 1,280,502 1,335,741 - 2018 8 50,000 106,835 88,886 2019 8 12,735 23,783 20,773 2020 8 28,556 46,740 40,625 2021 8 1,236 1,825 1,609 2023 (2) 8 1,706,846 1,869,274 - 2024 (5) 8 10,741 11,282 - 2021 9 7,000 10,979 9,484 2024 (2) 9 4,924 5,390 - 2025 (5) 9 22,356 23,768 - 2021 10 19,200 35,392 30,477 2022 10 54,143 86,964 76,026 2023 10 688,064 978,979 871,969 2025 (2) 10 284,137 319,350 - 2026 (5) 10 150,896 157,936 - 2026 (2) 11 3,400 3,739 - Perpetual (2) - 5,000,000 5,441,835 - CDB pegged to loans: 2016 (4) 1 - - 2,170 Subtotal in Brazil Overseas: 2019 10 1,333,575 2,448,877 2,366,654 2021 11 2,766,650 5,258,519 5,082,457 2022 11 1,886,720 3,588,849 3,467,347 Subtotal overseas Total (3) Subordinated debt transactions that matured in 2015; New issues of financial letters in October, November and December 2015, referring to subordinate debts were recorded under the heading "Eligible Debt Capital Instruments"; It includes the amount of R$13,876,948 thousand, referring to subordinate debts recorded in “Eligible Debt Capital Instruments”; Maturity of operations of subordinate debts in January 2016; and New issues of financial letters between January and June 2016, referring to subordinate debts were recorded under the heading " Eligible Debt Capital Instruments". Bradesco 53 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate OTHER LIABILITIES a) Tax and social security On June 30 - R$ thousand Provision for tax risk (Note 17b IV) 7,095,543 6,465,817 Provision for deferred income tax (Note 32e) 2,454,673 2,202,500 Taxes and contributions on profit payable 5,267,994 1,497,248 Taxes and contributions payable 1,266,954 971,378 Total b) Sundry On June 30 - R$ thousand Credit card operations 18,670,657 16,749,325 Sundry creditors (1) 9,944,419 10,696,650 Loan assignment obligations 8,063,811 7,206,040 Civil and labor provisions (Note 17b IV) 6,281,477 5,820,607 Provision for payments 3,750,502 3,948,001 Creditors by anticipation of residual value 2,642,705 3,373,709 Obligations by quotas of investment funds 2,586,206 2,994,753 Liabilities for acquisition of assets and rights 103,784 372,194 Other (2) 3,973,442 2,637,035 Total Includes provision for contingent liabilities, originating from obligations for transfer of credits, totaling R$200,442 thousand (Note 27); and Includes provision for guarantees provided, comprising sureties, letters of credit and standby letter of credit, which is presented here within the balance for excess provision, totaling R$1,856,267 thousand (R$511,396thousand in 2015) (Notes 8g and 27). NON-CONTROLLING INTERESTS IN SUBSIDIARIES On June 30 - R$ thousand Banco Bradesco BBI S,A, 15,170 13,625 Other 95 86 Total SHAREHOLDERS’ EQUITY (PARENT COMPANY) a) Capital stock in number of shares Fully subscribed and paid-in capital stock comprises non-par, registered, book-entry shares. On June 30 2016 (1) Common shares 2,776,801,011 2,524,364,555 Preferred shares 2,776,800,721 2,524,364,292 Subtotal Treasury (common shares) (4,575,045) (3,669,932) Treasury (preferred shares) (17,141,588) (13,175,162) Total outstanding shares Includes effect of bonus of shares of 10%. 54 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Transactions of share capital involving quantities of shares Common Preferred Total Number of outstanding shares as at December 31, 2015 Increase of capital stock with issuing of shares – bonus of 10% (1) 252,436,456 252,436,429 504,872,885 Increase of shares in treasury – bonus of 10% (415,913) (1,558,326) (1,974,239) Shares acquired and not canceled (489,200) - (489,200) Number of outstanding shares as at June 30, 2016 Benefited the shareholders registered in the records of Bradesco on April 15, 2016. In the Extraordinary General Meeting of March 10, 2016, the approval was proposed by the Board of Directors to increase the capital stock by R$8,000,000 thousand, increasing it from R$43,100,000 thousand to R$51,100,000 thousand, with a bonus in shares, through the capitalization of part of the balance of the account “Profit Reserves - Statutory Reserve”, in compliance with the provisions in Article 169 of Law No. 6,404/76, by issuing 504,872,885 new nominative-book entry shares, with no nominal value, whereby 252,436,456 are common and 252,436,429 are preferred shares, attributed free-of-charge to the shareholders as bonus, to the ratio of 1 new share for every 10 shares of the same type that they own on the base date. c) Interest on shareholders’ equity/dividends Bradesco’s capital remuneration policy aims to distribute interest on shareholders’ equity at the maximum amount calculated under current legislation, and this is included, net of Withholding Income Tax, in the calculation for mandatory dividends for the year under the Company’s Bylaws. The Board of Directors’ Meeting held on June 22, 2016, approved the Board of Executive Officers’ proposal to pay to the shareholders intermediary interest on shareholder’s equity for the first semester of 2016, to the value of R$1,002,000 thousand, of which R$0.172525087 are per common share and R$0.189777596 per preferred share, whose payment was made on July 18, 2016. Interest on shareholders’ equity for the first semester of 2016, is calculated as follows: R$ thousand % (1) Net income for the period 8,255,309 (-) Legal reserve 412,765 Adjusted calculation basis Monthly, intermediaries and supplementary interest on shareholders’ equity (gross), paid and/or provisioned 2,906,355 Withholding income tax on interest on shareholders’ equity (435,953) Interest on own capital (net) accumulated in the first semester of 2016 Interest on own capital (net)/dividends accumulated in the first semester of 2015 Percentage of interest on shareholders’ equity after adjustments. Bradesco 55 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Interest on shareholders’ equity were paid or recorded in provisions, as follows: Description R$ thousand Per share (gross) Gross amount paid/ recorded in provision Withholding Income Tax (IRRF) (15%) Net amount paid/recorded in provision Common shares Preferred shares Monthly interest on shareholders’ equity paid 0.108211 0.119031 522,175 (78,326) 443,849 Supplementary interest paid on own capital 0.278866 0.306753 1,473,917 (221,088) 1,252,829 Interim dividends paid 0.172629 0.189892 912,000 - 912,000 Total accrued on June 30, 2015 Monthly interest on shareholders’ equity paid 0.103499 0.113849 564,681 (84,702) 479,979 Intermediary interest on shareholders’ equity paid (2) 0.172525 0.189778 1,002,000 (150,300) 851,700 Supplementary interest on shareholders’ equity provisioned 0.230666 0.253733 1,339,674 (200,951) 1,138,723 Total accrued on June 30, 2016 Paid on July 18, 2016. d) Treasury shares A total of 4,575,045 common shares and 17,141,588 preferred shares, with the share bonus effect of 10%, had been acquired, totaling R$440,514thousand until June 30, 2016, and remain in treasury. The minimum, average and maximum cost per common share is R$19.34962, R$24.55863 and R$27.14350, and per preferred share is R$19.37456, R$26.98306 and R$33.12855, respectively. The fair value was R$27.01 per common share and R$25.18 per preferred share on June 30, 2016. FEE AND COMMISSION INCOME Accrued on June 30 - R$ thousand Credit card income 4,685,651 4,358,618 Checking account 2,773,820 2,275,676 Loans 1,365,808 1,332,929 Asset management 811,165 777,549 Collections 528,077 518,592 Consortium management 568,079 498,144 Custody and brokerage services 309,433 263,089 Underwriting / Financial Advisory Services 366,689 298,597 Payments 186,778 196,177 Other 207,000 187,182 Total PAYROLL AND RELATED BENEFITS Accrued on June 30 - R$ thousand Salaries 3,136,578 2,884,760 Benefits 1,429,284 1,297,408 Social security charges 1,169,135 1,105,174 Employee profit sharing 662,168 612,818 Provision for labor claims 281,443 250,178 Training 43,803 49,766 Total 56 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate OTHER ADMINISTRATIVE EXPENSES Accrued on June 30 - R$ thousand Outsourced services 1,985,060 1,853,120 Depreciation and amortization 1,341,297 1,428,891 Data processing 857,665 708,992 Communication 793,058 741,346 Rental 706,345 684,713 Asset maintenance 491,208 499,978 Financial system services 450,342 393,767 Advertising and marketing 423,669 288,207 Transport 325,690 303,919 Security and surveillance 332,261 298,979 Water, electricity and gas 181,869 155,080 Supplies 144,967 154,039 Travel 37,189 44,919 Other 649,145 606,894 Total TAX EXPENSES Accrued on June 30 - R$ thousand Contribution for Social Security Financing (COFINS) 2,152,709 1,379,447 Social Integration Program (PIS) contribution 303,988 270,804 Tax on Services (ISSQN) 359,326 232,927 Municipal Real Estate Tax (IPTU) expenses 58,672 49,755 Other 111,445 102,489 Total OTHER OPERATING INCOME Accrued on June 30 - R$ thousand Other interest income 1,258,397 1,135,170 Reversal of other operating provisions 608,241 985,980 Revenues from recovery of charges and expenses 100,204 94,536 Other (1) 1,138,525 998,149 Total (1) In the first semester of 2016, it includes, the reversal of the provision for tax contingency, in the amount of R$180,804 thousand (Note 17b (v)). Bradesco 57 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate OTHER OPERATING EXPENSES Accrued on June 30 - R$ thousand Other finance costs 2,520,823 2,843,220 Sundry losses 858,769 909,097 Discount granted 676,819 705,352 Commissions on loans and financing 545,583 716,224 Intangible assets amortization 26,764 25,051 Other (1) 3,292,967 1,925,923 Total In the first semester of 2016, it includes: (i) provision for guarantees provided, encompassing guarantees, sureties, letters of credit and standby letter of credit, which is presented here within the balance for excess provision (Note 8h); (ii) provision for contingent liabilities, originating from obligations for transfer of credits – FCVS (Note 19b); and (iii) provision for tax contingency, in the amount of R$665,031 thousand (R$570,835 thousand in 2015) (Note 17b (v)). NON-OPERATING INCOME (LOSS) Accrued on June 30 - R$ thousand Gain/loss on sale and write-off of assets and investments (1) (9,007) (131,031) Recording/reversal of non-operating provisions (93,638) (43,003) Other 50,718 36,887 Total (1) In the first semester of 2016, it includes primarily the result in divestiture of the shares of Banco CBSS S.A., in the amount of R$162,665 thousand. 58 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate RELATED-PARTY TRANSACTIONS (DIRECT AND INDIRECT) a) Related party transactions (direct and indirect) are carried out under conditions and at rates consistent with those entered into with third parties, when applicable, and effective on the dates of the operations. The transactions are as follows: On June 30 - R$ thousand Controllers (1) Joint control and associated companies (2) Key management personnel (3) Total Assets Receivable from associated companies - - 982,576 2,207,625 - - 982,576 2,207,625 Liabilities Demand deposits/Savings accounts 41 20 398,879 244,504 14,100 16,220 413,020 260,744 Time deposits 92,725 91,883 303,791 285,317 67,136 61,784 463,652 438,984 Securities sold under repurchase agreements 1,523,845 142,656 4,473,846 5,619,738 18,449 43,008 6,016,140 5,805,402 Securities issued 5,639,266 592,765 8,321,785 4,150,282 714,699 586,171 14,675,750 5,329,218 Derivative financial instruments 15,186 - 15,186 - Interest on own capital and dividends payable 878,212 763,187 - 878,212 763,187 Other liabilities - - 14,775 33,311 - - 14,775 33,311 Accrued on June 30 - R$ thousand Controllers (1) Joint control and associated companies (2) Key management personnel (3) Total Financial intermediation expenses (529,010) (23,049) (812,484) (593,237) (53,469) (43,510) (1,394,963) (659,796) Income from services provided - - 61 55 - - 61 55 Expenses in operations with derivatives (15,186) - (15,186) - Expenses administrative (1,195) (1,080) (254,747) (237,657) - - (255,942) (238,737) Other expenses net of other operating revenues - - (180,641) (184,490) - - (180,641) (184,490) Cidade de Deus Cia. Cial. de Participações, Fundação Bradesco, NCF Participações S.A., Titanium Holdings S.A., BBD Participações S.A. and Nova Cidade de Deus Participações S.A.; Companies listed in Note 2; and Members of the Board of Directors and Executive Board. Bradesco 59 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Compensation for Key Management Personnel Each year, the Annual Shareholders’ Meeting approves: · The annual total amount of Management compensation, set forth at the Board of Directors Meetings, to be paid to board members and members of the Board of Executive Officers, as determined by the Company’s Bylaws; and · The amount allocated to finance Management pension plans, within the Employee and Management pension plan of the Organization. For 2016, the maximum amount of R$441,700thousand was set for Management compensation and R$248,900thousand to finance defined contribution pension plans. The current policy on Management compensation sets forth that 50% of net variable compensation, if any, must be allocated to the acquisition of preferred shares of Banco Bradesco S.A., which vest in three equal, annual and successive installments, the first of which is in the year following the payment date. This procedure complies with CMN Resolution No.3,921/10, which sets forth a management compensation policy for financial institutions. Short-term Management benefits Accrued on June 30 - R$ thousand Salaries 218,932 156,530 INSS contributions 49,082 35,143 Total Post-employment benefits Accrued on June 30 - R$ thousand Defined contribution supplementary pension plans 126,044 160,110 Total Bradesco does not offer its Key Management Personnel long-term benefits related to severance pay or share-based compensation, pursuant to CPC 10 – Share-Based Payment, approved by CMN Resolution No.3,989/11. Shareholding Together, members of the Board of Directors and Board of Executive Officers had the following shareholding in Bradesco: On June 30 - R$ thousand ● Common shares 0.60% 0.72% ● Preferred shares 1.08% 1.05% ● Total shares (1) 0.85% 0.89% On June 30, 2016, direct and indirect shareholding of the members of Bradesco’s Board of Directors and Board of Executive Officers amounted to 2.92% of common shares, 1.12% of preferred shares and 2.02% of all shares. 60 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate FINANCIAL INSTRUMENTS Below is the statement of financial position by currency On June 30 - R$ thousand Balance Local Foreign (1) (2) Foreign (1) (2) Assets Current and long-term assets Funds available 32,273,678 7,391,366 24,882,312 3,702,847 Interbank investments 138,706,031 134,694,514 4,011,517 1,128,427 Securities and derivative financial instruments 191,014,694 174,730,896 16,283,798 17,443,289 Interbank and interdepartmental accounts 50,095,997 50,095,997 - - Loan and leasing 277,746,415 243,943,132 33,803,283 42,137,876 Other receivables and assets 140,389,655 129,710,687 10,678,968 13,933,739 Permanent assets Investments 32,372,436 32,372,436 - - Premises and equipment and leased assets 8,363,029 8,338,004 25,025 21,961 Deferred 14,992 14,992 - - Intangible assets 9,028,451 8,937,110 91,341 100,805 Total Liabilities Current and long-term liabilities Deposits 180,124,754 164,427,581 15,697,173 30,539,867 Securities sold under agreements to repurchase 244,392,676 234,281,511 10,111,165 6,533,632 Funds from issuance of securities 121,171,216 113,267,854 7,903,362 9,650,737 Interbank and interdepartmental accounts 4,912,773 2,288,890 2,623,883 2,259,647 Borrowing and on-lending 57,529,385 33,375,947 24,153,438 22,508,863 Derivative financial instruments 17,927,761 17,426,615 501,146 1,038,370 Other liabilities: - Subordinated debts 50,972,266 39,695,983 11,276,283 10,868,220 - Other 106,120,572 80,764,197 25,356,375 5,185,917 Deferred income - - Non-controlling interests in subsidiaries - - Shareholders’ equity - - Total Net position of assets and liabilities Net position of derivatives (2) (39,258,839) (25,021,264) Other net off-balance-sheet accounts (3) (92,397) (963,549) Net exchange position (liability) Amounts originally recorded and/or indexed mainly in USD; Excluding operations maturing in D+1, to be settled at the rate on the last day of the month; and Other commitments recorded in off-balance-sheet accounts, Bradesco 61 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Consolidated Financial Statements The statement of financial position by maturity is as follows: On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Maturity not stated Total Assets Current and long-term assets - Funds available 32,273,678 - Interbank investments (2) 136,146,423 2,031,608 234,589 293,411 - Securities and derivative financial instruments (1) (2) 89,301,836 5,942,038 7,861,761 87,909,059 - Interbank and interdepartmental accounts 49,380,678 - - 715,319 - Loan and leasing 29,015,878 57,169,135 39,233,672 152,327,730 - Other receivables and assets 58,381,621 14,002,288 13,816,126 54,189,620 - Permanent assets Investments - 32,372,436 32,372,436 Premises and equipment 4,918,231 270,126 324,151 2,845,008 5,513 8,363,029 Deferred 250 1,249 1,499 11,994 - 14,992 Intangible assets 201,972 1,007,097 927,724 6,891,658 - 9,028,451 Total in 2016 Total in 2015 Liabilities Current and long-term liabilities - Deposits (3) 118,030,933 11,805,333 7,763,079 42,525,409 - 180,124,754 Securities sold under agreements to repurchase (2) 153,765,450 37,299,960 10,149,696 43,177,570 - 244,392,676 Funds from issuance of securities 4,098,170 28,831,560 36,956,041 51,285,445 - 121,171,216 Interbank and interdepartmental accounts 4,912,773 - 4,912,773 Borrowing and on-lending 4,160,297 14,475,173 10,583,899 28,310,016 - 57,529,385 Derivative financial instruments 17,030,805 518,993 220,790 157,173 - 17,927,761 Other liabilities: - Subordinated debts 245,552 207,698 3,964,671 46,554,345 - 50,972,266 - Other 70,014,488 1,037,278 2,233,517 32,835,289 - 106,120,572 Deferred income - Non-controlling interests in subsidiaries - Shareholders’ equity - Total in 2016 Total in 2015 Net assets in 2016 YTD - - Net assets in 2015 YTD - - Investments in investment funds are classified as 1 to 30 days; Repurchase agreements are classified according to the maturity of the transactions; and Demand and savings deposits are classified as 1 to 30 days, without considering average historical turnover, 62 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Below is the Basel Ratio: Calculation basis - Basel Ratio On June 30 - R$ thousand Prudential Conglomerate Tier I capital Common equity Shareholders’ equity 96,357,886 86,971,566 Minority / Other 17,954 - Prudential adjustments (1) (16,998,911) (9,469,616) Tier II capital Subordinated debts (CMN Resolution No. 4,192/13) 8,374,696 - Subordinated debts ( previous to CMN Resolution No. 4,192/13) 14,796,221 19,513,015 Reference Equity (a) - Credit risk 527,253,659 552,851,291 - Market risk 14,813,287 15,257,485 - Operational risk 38,501,528 39,117,366 Risk-weighted assets – RWA (b) Basel ratio (a/b) 17.7% 16.0% Tier I capital 13.7% 12.8% - Principal capital 13.7% 12.8% Tier II capital 4.0% 3.2% As from January 2016, the factor applied to prudential adjustments went from 40% to 60%, according to the timeline for application of deductions of prudential adjustments, defined in Article11 of CMN Resolution No. 4,192/13. a) Capital Management The Basel Index is part of the set of indicators that are monitored and evaluated in the process of Capital Management, and is intended to measure the sufficiency of capital in relation to the exposure to risks. The table above shows the composition of the Reference Equity and of the Risk Weighted Assets, according to the standards of Bacen. During the period, Bradesco has fulfilled all the minimum regulatory requirements. EMPLOYEE BENEFITS Bradesco and its subsidiaries sponsor a private defined contribution pension for employees and directors, that allows financial resources to be accumulated by participants throughout their careers by means of employee and employer contributions and invested in an Exclusive Investment Fund (FIE). The Plan is managed by Bradesco Vida e Previdência S.A. and BRAM – Bradesco Asset Management S.A. DTVM is responsible for the financial management of the FIEs funds. The Supplementary Pension Plan counts on contributions from employees and administrators of Bradesco and its subsidiaries equivalent to at least 4% of the salary by employees and, 5% of the salary, plus the percentage allocated to covers of risk benefits (invalidity and death) by the company. Actuarial obligations of the defined contribution plan are fully covered by the plan assets of the corresponding FIE. In addition to the plan, in 2001, participants who chose to migrate from the defined benefit plan are guaranteed a proportional deferred benefit, corresponding to their accumulated rights in that plan. For the active participants, retirees and pensioners of the defined benefit plan, now closed to new members, in extinction, the present value of the actuarial obligations of the plan is completely secured by collateral assets. Banco Alvorada S.A. (successor from the spin-off of Banco Baneb S.A.) maintains defined contribution and defined benefit retirement plans, through Fundação Baneb de Seguridade Social - Bases (related to the former employees of Baneb). Bradesco 63 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Banco Bradesco’s sponsors both defined benefit and defined contribution retirement plans, through Caixa de Assistência e Aposentadoria dos Funcionários do Banco do Estado do Maranhão (Capof), especially to employees originating from Banco BEM S.A. Bradesco sponsors a defined benefit plan through Caixa de Previdência Privada Bec - Cabec, exclusively for former employees of Banco do Estado do Ceará S.A., having requested the withdrawal of the sponsorship in March 2016, in course. Expenses related to contributions, made in the first semester of 2016, totaled R$244,098 thousand (R$259,273 thousand in 2015). In addition to this benefit, Bradesco and its subsidiaries offer other benefits to their employees and administrators, including health insurance, dental care, life and personal accident insurance, and professional training. These expenses, including the aforementioned contributions, totaled R$1,473,087thousand in the first semester of 2016 (R$1,347,174 thousand in 2015). INCOME TAX AND SOCIAL CONTRIBUTION a) Calculation of income tax and social contribution charges Accrued on June 30 - R$ thousand Income before income tax and social contribution Total burden of income tax and social contribution at the current rates (1) (8,122,479) (2,977,426) Effect on the tax calculation: Earnings (losses) of affiliates and jointly controlled companies (3,063,464) 3,686,042 Net non-deductible expenses of nontaxable income 427,654 17,812 Interest on shareholders’ equity (paid and payable) 1,307,860 798,437 Other amounts (2) (342,158) (250,290) Income tax and social contribution for the period Current rates: (i) 25% for income tax; and (ii) of 15% for the social contribution to financial and equated companies, and of 20%, from September 2015 to December 2018, in accordance with Law No. 13,169/15; and (iii) of 9% for the other companies (Note 3h); and Basically, includes, (i) the exchange rate variation of assets and liabilities, derived from investments abroad; (ii) the equalization of the effective rate of social contribution in relation to the rate (45%) shown; and (iii) the deduction incentives. b) Breakdown of income tax and social contribution in the income statement Accrued on June 30 - R$ thousand Current taxes: Income tax and social contribution payable Deferred taxes: Amount recorded/realized in the period on temporary differences 465,169 4,794,917 Use of opening balances of: Social contribution loss (1,182,580) (227,245) Income tax loss (1,510,896) (267,503) Constitution in the period on: Social contribution loss 76,904 15,325 Income tax loss 129,386 39,567 Total deferred taxes Income tax and social contribution for the period 64 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Deferred income tax and social contribution R$ thousand Balance on Amount recorded (1) Amount realized Balance on Balance on Allowance for loan losses 23,450,323 4,312,929 3,479,095 24,284,157 18,929,912 Civil provisions 1,467,028 685,222 625,081 1,527,169 1,303,048 Tax provisions 2,004,229 249,941 28,167 2,226,003 1,830,788 Labor provisions 1,228,024 242,934 219,099 1,251,859 1,031,290 Provision for devaluation of securities and investments 89,830 7,818 17,687 79,961 84,690 Provision for devaluation of foreclosed assets 379,176 96,908 62,377 413,707 282,726 Adjustment to fair value of trading securities 6,470,648 38,776 1,887,163 4,622,261 2,334,314 Amortization of goodwill 186,478 5,732 3,856 188,354 192,165 Provision for interest on own capital (1) - 602,854 - 602,854 589,567 Other 2,911,921 1,432,224 902,354 3,441,791 2,282,080 Total deductible taxes on temporary differences Income tax and social contribution losses in Brazil and overseas 5,847,494 206,290 2,695,125 3,358,659 3,931,745 Subtotal (2) (3) Adjustment to fair value of available-for-sale securities (3) 2,235,348 373,765 1,018,897 1,590,216 823,085 Social contribution - Provisional Measure No. 2,158-35/01 106,097 - 72,334 33,763 106,097 Total deferred tax assets (Note 9b) Deferred tax liabilities (Note 32e) Deferred tax assets, net of deferred tax liabilities The tax credit on the interest on own capital is recognized up to the allowed tax limit; By being framed in the condition established by art, 1, subparagraph I of CMN Resolution No. 3,059/02, with amendments introduced by CMN Resolution No. 4,441/15, Banco Bradesco registered with the Bacen, an authorization request for maintenance of inventory and constitution of new tax credits; and Deferred tax assets from financial companies and similar companies, were established considering the increase in the social contribution rate, determined by Law No.11,727/08 and Law No. 13,169/15 (Note 3h). d) Expected realization of deferred tax assets on temporary differences, tax loss and negative basis of social contribution and deferred social contribution – Provisional Measure No.2,158-35 R$ thousand Temporary differences Income tax and social contribution losses Social contribution - Provisional Measure No.2,158-35 Total Income tax Social contribution Income tax Social contribution 2016 5,405,763 3,652,607 435,321 504,534 33,763 10,031,988 2017 3,423,560 2,297,654 414,334 454,344 - 6,589,892 2018 3,567,633 2,434,958 193,179 235,365 - 6,431,135 2019 3,213,107 1,992,548 206,199 142,418 - 5,554,272 2020 3,005,559 1,654,187 81,445 56,559 - 4,797,750 After 2020 4,533,506 3,457,034 429,878 205,083 - 8,625,501 Total The projected realization of deferred tax assets is an estimate and it is not directly related to the expected accounting income. The present value of deferred tax assets, calculated based on the average funding interest rate, net of tax effects, amounts to R$38,936,880 thousand (R$30,457,815 thousand in 2015), of which R$35,763,463 thousand (R$26,756,228 thousand in 2015) relates to temporary differences, R$3,139,987 thousand (R$3,597,472 thousand in 2015) to tax losses and negative basis of social contribution and R$33,430 thousand (R$104,115 thousand in 2015) to deferred social contribution, Provisional Measure No.2,158-35. Bradesco 65 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate e) Deferred tax liabilities On June 30 - R$ thousand Mark-to-market adjustment to securities and derivative financial instruments 334,783 230,994 Difference in depreciation 523,657 685,794 Judicial deposit and others 1,596,233 1,285,712 Total The deferred tax liabilities of companies in the financial sector were established considering the increased social contribution rate, established by Law No.11,727/08 and Law No. 13,169/15 (Note 3h). OTHER INFORMATION a) The Organização manages investment funds and portfolios with net assets which, on June 30, 2016, amounted to R$603,447,785 thousand (R$514,728,562 thousand in 2015). b) Consortium funds On June 30 - R$ thousand Monthly estimate of funds receivable from consortium members 511,283 459,481 Contributions payable by the group 24,199,299 22,078,126 Consortium members - assets to be included 21,577,943 19,805,945 Credits available to consortium members 4,719,394 4,468,878 In units Number of groups managed 3,551 3,537 Number of active consortium members 1,216,208 1,126,619 Number of assets to be included 557,071 531,429 c) As part of the convergence process with international accounting standards, the Brazilian Accounting Pronouncements Committee (CPC) issued several accounting pronouncements, as well as their interpretations and guidelines, which are applicable to financial institutions only after approval by CMN. The accounting standards which have been approved by CMN include the following: · Resolution No.3,566/08 – Impairment of Assets (CPC 01); · Resolution No.3,604/08 – Statement of Cash Flows (CPC 03); · Resolution No.3,750/09 – Related Party Disclosures (CPC 05); · Resolution No.3,823/09 – Provisi ons, Contingent Liabilities and Contingent Assets (CPC 25); · Resolution No.3,973/11 – Subsequent Event (CPC 24); · Resolution No.3,989/11 – Share-based Payment (CPC 10); · Resolution No. 4,007/11 – Accounting Policies, Changes in Estimates and Error Correction (CPC 23); · Resolution No.4,144/12 – Conceptual Framework for Preparing and Presenting Financial Statements; and · Resolution No. 4,424/15 – Employee Benefits (CPC 33). Presently, it is not possible to estimate when the CMN will approve the other CPC pronouncements or if they will be applied prospectively or retrospectively. 66 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate d) In the first semester of 2016, Bacen changed the value of the deduction allowed on the reserve requirement collection on resources in savings deposits, according to the following table: Description Previous Rule Current Rule Resources from savings deposits Deduction of R$200 million based on the calculation of the Savings Reserve Requirement until June 24, 2016 for Financial Institutions with Reference Assets (PR, in Portuguese), Level I, of less than R$5 billion. Extending the deduction of R$200 million until December 30, 2016 and the deduction changed to R$100 million from January 2, 2017 to December 29, 2017 for Financial Institutions with Reference Assets (PR), Level I,of less than R$5 billion. e) In January 2016, Bradesco signed a non-binding Memorandum of Understanding with Banco do Brasil S.A., Banco Santander (Brasil) S.A., Caixa Econômica Federal and Itaú Unibanco S.A., in order to create a holding company of credit intelligence ("GIC"), which will develop a database with the goal of adding, reconciling and handling database and credit-related information, of individuals and legal entities, which expressly authorize their inclusion in the database, as required by the applicable rules. f) In July, 2016, Bradesco announced to the market the completion of the acquisition of 100% of the equity of HSBC Bank Brasil S.A. - Banco Múltiplo and HSBC Serviços e Participações Ltda. (together, known as "HSBC Brasil"), was completed and the total amount paid to HSBC Latin America Holdings Limited was of R$16.0 billion. This value is subject to adjustment post-closing based on the balance sheet of HSBC Brasil (IFRS based). g) Bradesco is aware of the publication of news about certain North American law firms, who are looking for plaintiffs for a possible class action for damages allegedly suffered by investors, by virtue of an alleged violation of the American law of capital markets. It is worth noting that, until the date of disclosure of these financial statements, it was not possible to neither measure the amounts involved nor indicate whether this case was assessed as a remote, possible and likely risk, since we have not yet been notified officially and we have not had access to the complete proceedings. h) There were no subsequent events that need to be adjusted or disclosed in the individual financial statements as of June 30, 2016. Marcos Aparecido Galende Accountant - CRC 1SP201309/O-6 Bradesco 67 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Report of Independent Auditors on the Consolidated Financial Statements of the Prudential Conglomerate To The Board of Directors and Management Banco Bradesco S.A. Osasco – SP We have audited the accompanying Prudential Conglomerate consolidated financial statements of Banco Bradesco S.A. (“Bradesco”), which comprise the consolidated statement of financial position of the Prudential Conglomerate as at June 30, 2016, and the respective income statement, statement of changes in equity and cash flow statement for the six-month period then ended, and a summary of significant accounting policies and other explanatory information. These special purpose financial statements have been prepared by Bradesco´s management as required by Resolution n o 4,280, dated October 31, 2013, of the National Monetary Council (CMN) and supplementary regulations of the Central Bank of Brazil (BACEN), described in the note n o 2 to the financial statements. Management’s Responsibility for the Financial Statements Bradesco´s Management is responsible for the preparation and fair presentation of these Prudential Conglomerate consolidated financial statements in accordance with the Resolution n o 4,280/13 of CMN, and supplementary regulations of BACEN, which main criteria and accounting practices are described in note n o 2 to the financial statements, and for such internal control as management determines is necessary to enable the preparation of the Prudential Conglomerate consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these Prudential Conglomerate consolidated financial statements prepared by Bradesco´s Management in accordance with the Resolution n o 4,280/13, of CMN, and supplementary regulations of BACEN, based on our audit in accordance with Brazilian and International Standards on Auditing, taking into account the NBC TA 800 (ISA 800) - “Special Considerations - Audits of Financial Statements Prepared in Accordance with Special Purpose Frameworks”. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the Prudential Conglomerate consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal controls relevant to the preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Bradesco’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the Prudential Conglomerate consolidated financial statements of Bradesco referred to above, present fairly, in all material respects, the financial position of Bradesco´s Prudential Conglomerate consolidated financial statements as at June 30, 2016, the financial performance of its operations and its cash flows for the six-month period then ended in accordance with the provisions for preparation of the Prudential Conglomerate consolidated financial statements pursuant to the Resolution n o 4,280/13, of CMN, and supplementary regulations of BACEN for the preparation of these consolidated financial statements prepared for special purpose, as described in note n o 2 to the financial statements. 68 June 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Report of Independent Auditors on the Consolidated Financial Statements of the Prudential Conglomerate Emphasis Basis of preparation of the Prudential Conglomerate consolidated financial statements Without modifying our opinion, we draw attention to note n o 2 to the financial statements that disclose that the Prudential Conglomerate consolidated financial statements of Bradesco were prepared by Bradesco´s management to meet the requirements of Resolution n o 4,280/13, of CMN, and supplementary regulations of BACEN. Consequently, our report on these consolidated financial statements has been prepared solely for meeting these specific requirements and thus may not be appropriate for other purposes. Other Matter Bradesco has prepared a separate set of financial statements for general purposes for the six-month period ended June 30, 2016, in accordance with accounting practices adopted in Brazil applicable to institutions authorized to operate by the Central Bank of Brazil, on which we issued an unqualified auditor’s report on july 27, 2016. Osasco, August 29, 2016. KPMG Auditores Independentes CRC 2SP028567/O-1 F-SP Rodrigo de Mattos Lia Contador CRC 1SP252418/O-3 Bradesco 69 This page intentionally left blank, SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 30, 2016 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
